--------------------------------------------------------------------------------

Exhibit 10.1
 
Published CUSIP Number: 052931AW2
 

--------------------------------------------------------------------------------

 
364-DAY CREDIT AGREEMENT
 
Dated as of April 3, 2020
 
among
 
AUTOZONE, INC.,
as Borrower,
 
THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,

 
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and Sole Lead Arranger,


BANK OF AMERICA, N.A.,
PNC BANK, NATIONAL ASSOCIATION,
MIZUHO BANK, LTD.
and
TRUIST BANK,
as Bookrunners and Co-Syndication Agents


AND


JPMORGAN CHASE BANK, N.A.,
as Documentation Agent
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



     
Page
      ARTICLE I DEFINITIONS

1
         
1.1
Definitions
1
 
1.2
Computation of Time Periods
21
 
1.3
Accounting Terms
22
 
1.4
Time of Day
22
       
ARTICLE II CREDIT FACILITIES
22
         
2.1
Revolving Loans
22
 
2.2
Swingline Loan Subfacility
24
       
ARTICLE III OTHER PROVISIONS RELATING TO CREDIT FACILITIES
26
         
3.1
Default Rate
26
 
3.2
Conversion
27
 
3.3
Prepayments
27
 
3.4
Termination and Reduction of Revolving Committed Amount
28
 
3.5
Fees
31
 
3.6
Capital Adequacy
31
 
3.7
Inability To Determine Interest Rate
32
 
3.8
Illegality
34
 
3.9
Yield Protection; Reserves on Eurodollar Loans
34
 
3.10
Withholding Tax Exemption
35
 
3.11
Indemnity
40
 
3.12
Pro Rata Treatment
40

 
3.13
Payments Generally; Administrative Agent’s Clawback
40
 
3.14
Sharing of Payments
42
 
3.15
Payments, Computations, Etc
43
 
3.16
Evidence of Debt
44
 
3.17
Replacement of Lenders
45
 
3.18
Reserved
45
 
3.19
Defaulting Lenders
45
       
ARTICLE IV CONDITIONS
47
         
4.1
Closing Conditions
47
 
4.2
Conditions to all Extensions of Credit
48
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
48

         
5.1
Financial Position; No Internal Control Event
48

 
5.2
Organization; Existence; Compliance with Law
49

 
5.3
Power; Authorization; Enforceable Obligations
49

 
5.4
No Legal Bar
49

 
5.5
No Material Litigation
50

 
5.6
No Default
50

 
5.7
Ownership of Property; Liens
50
 
5.8
No Burdensome Restrictions
50
 
5.9
Taxes
50
 
5.10
ERISA
51
 
5.11
Governmental Regulations, Etc
51
 
5.12
Subsidiaries
52



i

--------------------------------------------------------------------------------

 
5.13
Purpose of Loans
52
 
5.14
Disclosure
52
 
5.15
Taxpayer Identification Number
52
 
5.16
Environmental Compliance
53
 
5.17
Solvency
53
 
5.18
Sanctions
53
 
5.19
Patriot Act
53
 
5.20
Anti-Corruption Laws
53
 
5.21
EEA Financial Institution
53

 
5.22
Beneficial Ownership Certification
53
       
ARTICLE VI AFFIRMATIVE COVENANTS
53
         
6.1
Information Covenants
54

 
6.2
Preservation of Existence and Franchises
57

 
6.3
Books and Records
57

 
6.4
Compliance with Law
57

 
6.5
Payment of Taxes and Other Indebtedness
57

 
6.6
Insurance
58

 
6.7
Maintenance of Property
58  
6.8
Use of Proceeds
58  
6.9
Audits/Inspections
58  
6.10
Adjusted Debt to EBITDAR Ratio
58  
6.11
Interest Coverage Ratio
58  
6.12
Anti-Corruption Laws
58        
ARTICLE VII NEGATIVE COVENANTS
59

         
7.1
Liens
59  
7.2
Nature of Business
59  
7.3
Consolidation, Merger, Sale or Purchase of Assets, Etc
59  
7.4
Fiscal Year
60
 
7.5
Subsidiary Indebtedness
61
 
7.6
Sanctions
61
 
7.7
Anti-Corruption Laws
61
       
ARTICLE VIII EVENTS OF DEFAULT
62
         
8.1
Events of Default
62
 
8.2
Acceleration; Remedies
63
       
ARTICLE IX AGENCY PROVISIONS
64
         
9.1
Appointment and Authority
64
 
9.2
Delegation of Duties
64
 
9.3
Exculpatory Provisions
64
 
9.4
Reliance on Communications
65
 
9.5
Notice of Default
65
 
9.6
Non-Reliance on Administrative Agent and Other Lenders
65
 
9.7
Indemnification
66

 
9.8
Administrative Agent in its Individual Capacity
66

 
9.9
Successor Administrative Agent
67
 
9.10
Arranger
67
 
9.11
Certain ERISA Matters
67



ii

--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS
68
         
10.1
Notices
68
 
10.2
Right of Set-Off
71
 
10.3
Successors and Assigns
71
 
10.4
No Waiver; Remedies Cumulative
76
 
10.5
Payment of Expenses, etc
77
 
10.6
Amendments, Waivers and Consents
77
 
10.7
Counterparts
78  
10.8
Headings
79
 
10.9
Survival
79
 
10.10
Governing Law; Submission to Jurisdiction; Venue
79
 
10.11
Severability
79
 
10.12
Entirety
80
 
10.13
Binding Effect; Termination
80
 
10.14
Confidentiality
80
 
10.15
Source of Funds
81
 
10.16
Conflict
81
 
10.17
USA PATRIOT Act Notice
81
 
10.18
No Advisory or Fiduciary Responsibility
82
 
10.19
Electronic Execution of Assignments and Certain Other Documents
82
 
10.20
Acknowledgment and Consent to Bail-In of Affected Financial Institutions
83
 
10.21
Acknowledgement Regarding Any Supported QFCs
83



iii

--------------------------------------------------------------------------------

SCHEDULES



 
Schedule 1.1
Applicable Margin Pricing Levels
 
Schedule 2.1(a)
Lenders
 
Schedule 2.1(b)(i)
Form of Notice of Borrowing
 
Schedule 2.1(e)
Form of Revolving Note
 
Schedule 2.2(d)
Form of Swingline Note
 
Schedule 3.2
Form of Notice of Extension/Conversion
 
Schedule 3.4(g)
Form of New Commitment Agreement
 
Schedule 3.10(a)-(d)
Forms of U.S. Tax Compliance Certificates
 
Schedule 5.5
Material Litigation
 
Schedule 5.12
Subsidiaries
 
Schedule 6.1(c)
Form of Officer’s Compliance Certificate
 
Schedule 7.5
Subsidiary Indebtedness
 
Schedule 10.1
Administrative Agent’s Office; Certain Addresses for Notices
 
Schedule 10.3(a)
Form of Assignment and Acceptance



iv

--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT
 
THIS 364-DAY CREDIT AGREEMENT dated as of April 3, 2020 (“Credit Agreement”), is
by and among AUTOZONE, INC., a Nevada corporation (the “Borrower”), the several
lenders identified on the signature pages hereto and such other lenders as may
from time to time become a party hereto (the “Lenders”) and U.S. BANK NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent) and Swingline Lender.
 
W I T N E S S E T H
 
WHEREAS, the Borrower has requested that the Lenders provide a $750,000,000
revolving credit facility.
 
WHEREAS, subject to the terms and conditions of this Credit Agreement, the
Lenders are willing to establish the requested revolving credit facility in
favor of the Borrower.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1                        Definitions.
 
As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:
 
“Administrative Agent” shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.
 
“Administrative Agent’s Fee Letter” means that certain letter agreement, dated
as of March 25, 2020, between the Administrative Agent and the Borrower, as
amended, modified, supplemented or replaced from time to time.
 
“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 3.5(b).
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding five
percent (5%) or more of the equity interest in such Person.  For purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 

--------------------------------------------------------------------------------

“Applicable Margin” means for purposes of calculating the applicable Facility
Fee for any day under Section 3.5(a), the applicable interest rate for any day
for any Eurodollar Loan, the applicable interest rate for any day for any Base
Rate Loan and the applicable rate of the Utilization Fee for any day for
purposes of Section 3.5(c), the Applicable Margin for the appropriate Pricing
Level set forth on Schedule 1.1.  The appropriate Pricing Level for the
Applicable Margin calculation shall be determined and adjusted on the following
dates (each a “Calculation Date”):
 
(i)          on the Closing Date;
 
(ii)         where the Borrower has a senior unsecured (non-credit enhanced)
long term debt rating from S&P and/or Moody’s, five (5) Business Days after a
change in any such debt rating, based on such new debt rating(s); and
 
(iii)       where the Borrower previously had a senior unsecured (non-credit
enhanced) long term debt rating from S&P and/or Moody’s, but any or both of S&P
and Moody’s withdraws its rating such that the Borrower’s senior unsecured
(non-credit enhanced) long term debt no longer is rated by S&P or Moody’s, five
(5) Business Days after the withdrawal of the last to exist of such previous
debt ratings, in which event the Applicable Margins (including the Applicable
Margin for the Facility Fee) shall be based on Pricing Level III until the
earlier of (A) such time as S&P and/or Moody’s provides another rating for such
debt of the Borrower or (B) the Required Lenders and the Borrower have agreed to
an alternative pricing grid or other method for determining Pricing Levels
pursuant to an effective amendment to this Credit Agreement.
 
The appropriate Pricing Level for the Applicable Margin calculation shall be
effective from a Calculation Date until the next such Calculation Date.  The
Administrative Agent shall determine the appropriate Pricing Level for the
Applicable Margin calculation promptly upon receipt of the notices and
information necessary to make such determination and shall promptly notify the
Borrower and the Lenders of any change thereof.  Such determinations by the
Administrative Agent shall be conclusive, absent convincing evidence to the
contrary.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means U.S. Bank National Association together with any successors or
assigns thereof.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee with the consent of any party whose consent is
required by Section 10.3(b), and accepted by the Administrative Agent, in
substantially the form of Schedule 10.3(a) or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended August 31, 2019, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
2

--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
 
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
(60) consecutive days; or (iii) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or make any general assignment for the benefit of creditors; or (iv) such Person
shall be unable to, or shall admit in writing its inability to, pay its debts
generally as they become due.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by U.S Bank as its “prime
rate” and (c) the Eurodollar Rate plus 1.0%; provided that, if the Base Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Credit Agreement.  “Prime Rate” means the rate of interest in effect for
such day as publicly announced from time to time by U.S. Bank as its “prime
rate.”  The “prime rate” is a rate set by U.S. Bank based upon various factors
including U.S. Bank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such rate
announced by U.S. Bank shall take effect at the opening of business on the day
specified in the public announcement of such change.
 
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.
 
3

--------------------------------------------------------------------------------

“Benchmark Replacement” means the sum of: (a) an alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body and
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to LIBOR for U.S. syndicated credit facilities
denominated in Dollars that are substantially similar to the credit facilities
under this Credit Agreement and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
0.75%, the Benchmark Replacement will be deemed to be 0.75% for the purposes of
this Credit Agreement.
 
“Benchmark Replacement Adjustment” means, with respect to any replacement under
this Credit Agreement of LIBOR with an alternative benchmark rate, for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (a) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with an alternative benchmark rate by the Relevant
Governmental Body and (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with an alternative benchmark
rate at such time for U.S. syndicated credit facilities denominated in Dollars
that are substantially similar to the credit facilities under this Credit
Agreement, which adjustment or method for calculating or determining such spread
adjustment pursuant to clause (b) is published on an information service as
selected by the Administrative Agent from time to time and as may be updated
periodically.
 
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Eurodollar Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent in
consultation with the Borrower decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with then-prevailing market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Credit
Agreement).
 
“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to LIBOR:
 
(a)          in the case of clauses (ii), (iii) or (iv) of Section 3.7(b), the
later of:
 
(i)          the date of the public statement or publication of information
referenced therein;  and
 
(ii)         the date on which the administrator of LIBOR permanently or
indefinitely ceases to provide LIBOR;
 
(b)          in the case of clause (i) of Section 3.7(b), the earlier of
 
(i)          the date of the public statement or publication of information
referenced therein; and
 
4

--------------------------------------------------------------------------------

(ii)         the date specified by the Administrative Agent or the Required
Lenders, as applicable, by notice to the Borrower, the Administrative Agent (in
the case of such determination and notice by the Required Lenders) and the
Lenders; or
 
(c)          in the case of clause (v) of Section 3.7(b), the date specified by
the Administrative Agent or the Required Lenders, as applicable, by notice to
the Borrower, the Administrative Agent (in the case of such determination and
notice by the Required Lenders) and the Lenders.
 
“Benchmark Transition Event” is defined in Section 3.7(b).
 
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced hereunder with a Benchmark
Replacement, the period (y) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes under this Credit Agreement and the other Credit
Documents in accordance with Section 3.7(b) and (z) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes under this Credit
Agreement and the other Credit Documents pursuant to Section 3.7(b).
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 
“Borrower” means the Person identified as such in the heading hereof, together
with any permitted successors and assigns.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that, when used in connection with a Eurodollar Loan, such day
shall also be a London Banking Day.
 
“Calculation Date” has the meaning set forth in the definition of Applicable
Margin.
 
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person, to the extent that such lease is or should be so accounted for.
 
5

--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, and (z) all
requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re‐submission of a capital plan under
12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.
 
“Change of Control” means the occurrence of either of the following events:
 
(a)          a “person” or a “group” (within the meaning of Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of more
than 40% of the then outstanding voting stock of the Borrower; or
 
(b)         a majority of the board of directors of the Borrower shall consist
of individuals who are not Continuing Directors.  For purposes hereof,
“Continuing Directors” means, as of any date of determination, (i) an individual
who on the date two years prior to such determination date was a member of the
Borrower’s board of directors, or (ii) (a) any new director whose nomination for
election by the Borrower’s shareholders was approved by a vote of a majority of
the directors then still in office who either were directors on the date two
years prior to such determination date or whose nomination for election was
previously so approved (or who are Continuing Directors pursuant to clause (b)
below) or (b) any director who was elected by a majority of the directors then
still in office who either were directors on the date two years prior to such
determination date or whose nomination for election was previously so approved
(or who are Continuing Directors pursuant to clause (a) above).
 
Notwithstanding the foregoing, a Reorganization permitted under Section 7.3
hereof shall not be deemed a Change of Control for the purposes of this Credit
Agreement.
 
“Change of Control Notice” shall have the meaning specified in Section 3.4(e).
 
“Change of Control Prepayment Amount” shall have the meaning specified in
Section 3.4(e).
 
“Change of Control Standstill Period” shall have the meaning specified in
Section 3.4(e).
 
“Closing Date” means the date hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.  References to sections of the Code
shall be construed also to refer to any successor sections.
 
“Commercial Credit Business Arrangement” means any agreement between the
Borrower or any of its Subsidiaries and an entity that purchases such Person’s
commercial accounts receivable with only such limited recourse back to such
Person as is customary in factoring arrangements of this type.
 
“Commitment” means (i) with respect to each Lender at any time, the Revolving
Commitment of such Lender and (ii) with respect to the Swingline Lender, the
Swingline Commitment.
 
6

--------------------------------------------------------------------------------

“Commitment Percentage” means, for any Lender, the percentage which such
Lender’s Revolving Commitment then constitutes of the aggregate Revolving
Committed Amount, subject to adjustment as provided herein, including in Section
3.19.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Adjusted Debt” means, at any time, the sum of, without
duplication, (i) Consolidated Funded Indebtedness and (ii) the product of
Consolidated Rents multiplied by 6.0.
 
“Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries, (a) Consolidated Net Income plus (b) to the extent deducted in
calculating such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense plus (ii) all provisions for any Federal, state or other domestic and
foreign income taxes plus (iii) depreciation and amortization, in each case on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis or otherwise defined herein.  Except as otherwise expressly provided
herein, the applicable period shall be for the four consecutive fiscal quarters
ending as of the date of determination.
 
“Consolidated EBITDAR” means, for any period, the sum of Consolidated EBITDA and
Consolidated Rents.  Except as otherwise expressly provided herein, the
applicable period shall be for the four consecutive fiscal quarters ending as of
the date of determination.
 
“Consolidated Funded Indebtedness” means, at any time, the outstanding principal
amount of all Funded Indebtedness, without duplication and on a consolidated
basis, of the Borrower and its Subsidiaries at such time.
 
“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of (i) Consolidated EBITDAR to (ii)
Consolidated Interest Expense plus Consolidated Rents.
 
“Consolidated Interest Expense” means, for any period for the Borrower and its
Subsidiaries, net interest expense on a consolidated basis as determined in
accordance with GAAP applied on a consistent basis.  Except as otherwise
expressly provided, the applicable period shall be for the four consecutive
fiscal quarters ending as of the date of determination.
 
“Consolidated Net Income” means, for any period for the Borrower and its
Subsidiaries, net income on a consolidated basis determined in accordance with
GAAP applied on a consistent basis, but excluding (i) share-based expenses and
all other non-cash charges (other than any such charges that would result in an
accrual or a reserve for cash charges in the future); (ii) non-recurring charges
in an aggregate amount not to exceed $50,000,000 collectively, and/or
non-recurring gains to the extent such non-recurring gains in the aggregate
exceed $50,000,000 collectively, in either event with respect to any
twelve-month period relevant for such calculation of the financial covenants
contained in Sections 6.10 and 6.11; and (iii) all extraordinary items.  Except
as otherwise expressly provided herein, the applicable period shall be for the
four consecutive fiscal quarters ending as of the date of determination.
 
“Consolidated Net Tangible Assets” means the total assets of the Borrower and
its Subsidiaries on a consolidated basis, less goodwill, trade names,
trademarks, patents, unamortized debt discount and related expense and other
like intangibles and less current liabilities, all as described on the most
recent consolidated balance sheet of the Borrower and its Subsidiaries.
 
7

--------------------------------------------------------------------------------

“Consolidated Rents” means, for any period for the Borrower and its
Subsidiaries, all rental expense of the Borrower and its Subsidiaries for such
period under operating leases (specifically including rents paid in connection
with synthetic leases, tax retention operating leases, off-balance sheet loans
or similar off-balance sheet financing products), on a consolidated basis as
determined in accordance with GAAP applied on a consistent basis, but excluding
rental expense related to any operating lease that has been converted to a
Capital Lease. Except as otherwise expressly provided herein, the applicable
period shall be for the four consecutive fiscal quarters ending as of the date
of determination.


“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the Administrative Agent’s Fee Letter and all other related agreements
and documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Defaulting Lender” means, subject to Section 3.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swingline Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Swingline Loans) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (e) has become the subject of a Bail-In Action;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any equity interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.19(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the
Swingline Lender and each other Lender promptly following such determination.
 
8

--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
 
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
 
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.3(b)(iii) and 10.3(b)(v) (subject to such consents, if
any, as may be required under Section 10.3(b)(iii)).
 
“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower pursuant to Section 414(b) or (c) of the
Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
9

--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan’s
final actuarially certified funding target attainment percentage drops below
sixty percent (60%) as of the most recent valuation date as determined under
Section 430 of the Code and taking into account any exceptions, actuarial
assumptions, extensions of such date and supplemental or additional
contributions provided for in or permitted to be considered by Section 430 or
the regulations promulgated thereunder; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Eurodollar Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of “Eurodollar Rate”.
 
“Eurodollar Rate” means:
 
(a)         for any Interest Period with respect to a Eurodollar Loan, the rate
per annum equal to LIBOR or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
 
(b)         for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m.,
London time, determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that date;
 
provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent and (ii) if the Eurodollar Rate shall be less than
0.75%, such rate shall be deemed to be 0.75% for purposes of this Credit
Agreement.
 
“Event of Default” means such term as defined in Section 8.1.
 
10

--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Installation located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.17) or (ii) such Lender changes its Lending
Installation, except in each case to the extent that pursuant to Section
3.10(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Installation,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.10(e) and (d) any U.S. federal withholding Taxes imposed under FATCA.
 
 “Facility Fee” shall have the meaning assigned to such term in Section 3.5(a).
 
“Facility Fee Calculation Period” shall have the meaning assigned to such term
in Section 3.5(a).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” means, for any day, the rate of interest per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Federal Reserve Bank of New York’s Website on the Business
Day next succeeding such day, provided that (A) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (B) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upwards, if necessary, to the nearest whole multiple of 1/100 of 1%)
charged to U.S Bank on such day on such transactions as determined by the
Administrative Agent; provided further that if the Federal Funds Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Credit Agreement.
 
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
 
“Fees” means all fees payable pursuant to Section 3.5.
 
“Financial Officer” means, with respect to the Borrower, the Treasurer, the
Controller, the General Counsel, the Chief Financial Officer or the Chief
Executive Officer of the Borrower and, solely for purposes of notices given
pursuant to Article II, any other authorized person or officer of the Borrower
so designated by any of the foregoing officers in a notice to the Administrative
Agent or any other authorized person or officer of the Borrower designated in or
pursuant to an agreement between the Borrower and the Administrative Agent. Any
document delivered hereunder that is signed by a Financial Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or action on the part of the Borrower and such
Financial Officer shall be conclusively presumed to have acted on behalf of the
Borrower.
 
11

--------------------------------------------------------------------------------

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, any Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender with respect
to the Swingline Lender, such Defaulting Lender’s Commitment Percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funded Indebtedness” means, with respect to any Person (for purposes of this
sentence only, the “Debtor”), without duplication and on a consolidated basis,
(i) all Indebtedness of such Debtor for borrowed money; (ii) all purchase money
Indebtedness of such Debtor, including without limitation the principal portion
of all obligations of such Debtor under Capital Leases; (iii) all Guaranty
Obligations of such Debtor with respect to Funded Indebtedness of another
Person; (iv) the maximum amount of all (x) drawn and unreimbursed documentary
letters of credit, (y) standby letters of credit and (z) bankers acceptances, in
each case issued or created for the account of such Debtor and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed); and (v)
all Funded Indebtedness of another Person secured by a Lien on any Property of
such Debtor, whether or not such Funded Indebtedness has been assumed.  The
Funded Indebtedness of any Person shall include the Funded Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer.
 
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.
 
“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
 
“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or any other balance sheet condition of such other
Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof.  The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
 
12

--------------------------------------------------------------------------------

“Indebtedness” of any Person means (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (iii) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all obligations
of such Person issued or assumed as the deferred purchase price of Property or
services purchased by such Person (other than (a) trade accounts payable in the
ordinary course of business and, in each case, not past due for more than ninety
(90) days after the due date of such trade account payable and (b) unsecured
obligations of such Person due to vendors under any vendor factoring line in the
ordinary course of business), (v) all obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements, (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, Property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(vii) all Guaranty Obligations of such Person, (viii) the principal portion of
all obligations of such Person under Capital Leases, (ix) all obligations of
such Person in respect of interest rate protection agreements, foreign currency
exchange agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements, calculated as described
below, (x) subject to the proviso below, the maximum amount of all standby
letters of credit issued or bankers’ acceptances created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (xi) all preferred stock issued by such Person and required by
the terms thereof to be redeemed, or for which mandatory sinking fund payments
are due, by a fixed date and (xii) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP;
provided that Indebtedness shall not include (i) any documentary letters of
credit or other letters of credit used by such Person for the financing of
inventory in the ordinary course of business, except to the extent such letters
of credit have been drawn upon and unreimbursed or (ii) any amounts received by
such Person pursuant to a Commercial Credit Business Arrangement.  The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer. 
For purposes hereof, obligations in respect of hedging agreements referred to in
clause (ix) above shall be calculated after taking into account the effect of
any legally enforceable netting agreement relating to such hedging obligations
and shall be valued at (1) for any date on or after the date such hedging
obligations have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (2) for any date prior to
the date referenced in clause (1) of this sentence, the amount(s) determined as
the mark-to-market value(s) for such hedging obligations, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such hedging obligations (which may include a Lender or
any Affiliate of a Lender).
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
“Information” has the meaning specified in Section 10.14.
 
“Interest Payment Date” means (i) as to any Base Rate Loan, the last Business
Day of each March, June, September and December, the date of repayment of
principal of such Loan and the Termination Date and (ii) as to any Eurodollar
Loan or any Swingline Loan, the last day of each Interest Period for such Loan,
the date of repayment of principal of such Loan and on the Termination Date, and
in addition where the applicable Interest Period is more than 3 months, then
also on the date 3 months from the beginning of the Interest Period, and each 3
months thereafter.  If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day.
 
13

--------------------------------------------------------------------------------

“Interest Period” means (i) as to any Eurodollar Loan, a period of one week,
one, two, three or six month’s duration, as the Borrower may elect, commencing
in each case, on the date of the borrowing (including conversions, extensions
and renewals) and (ii) as to any Swingline Loan, a period commencing in each
case on the date of the borrowing and ending on the date agreed to by the
Borrower and the Swingline Lender in accordance with the provisions of Section
2.2(b)(i) (such ending date in any event to be not more than seven (7) Business
Days from the date of borrowing); provided, however, (A) if any Interest Period
would end on a day which is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day (except that in the case of
Eurodollar Loans where the next succeeding Business Day falls in the next
succeeding calendar month, then on the next preceding Business Day), (B) no
Interest Period shall extend beyond the Termination Date, and (C) where an
Interest Period having a duration of one, two, three or six month’s duration
begins on a day for which there is no numerically corresponding day in the
calendar month in which the Interest Period is to end, such Interest Period
shall end on the last day of such calendar month.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws or as otherwise determined by the Borrower’s external auditors,
that has resulted in or could reasonably be expected to result in a material
misstatement in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, with respect to (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Borrower and its Subsidiaries on a
consolidated basis, in any event that has not been (x) disclosed to the
Administrative Agent, who in turn discloses such material weaknesses to the
Lenders, and (y) remedied or otherwise diligently addressed (or is in the
process of being diligently addressed) by the Borrower including, if applicable,
in accordance with recommendations made by the Borrower’s auditors in
consultation with the Borrower.
 
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, and each Person which may become a Lender by way of assignment in
accordance with the terms hereof, together with their successors and permitted
assigns.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.
 
“LIBOR” means the London interbank offered rate.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
 
“Loan” or “Loans” means (a) the Revolving Loans and (b) the Swingline Loans (or
any Swingline Loan bearing interest at the Base Rate or the Quoted Rate and
referred to as a Base Rate Loan or a Quoted Rate Swingline Loan), individually
or collectively, as appropriate.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
14

--------------------------------------------------------------------------------

“Master Account” means such account at U.S. Bank National Association as may be
identified by written notice from at least two Financial Officers of the
Borrower to the Administrative Agent or such other bank account as may be
mutually agreed by the Borrower and the Administrative Agent.
 
“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets or liabilities of the
Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower to perform any material obligation under the Credit Documents or (iii)
any aspect of the Borrower or its business that materially and adversely affects
the rights and remedies of the Administrative Agent or the Lenders under the
Credit Documents.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Note” or “Notes” means any Revolving Note or any Swingline Note, as the context
may require.
 
“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Schedule 2.1(b)(i), or such other form as may be approved by the
Borrower and the Administrative Agent  (including any form on an electronic
platform or electronic transmission system as shall be approved by the Borrower
and the Administrative Agent), appropriately completed and signed by a Financial
Officer of the Borrower, as required by Section 2.1(b)(i).
 
“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Schedule 3.2, or such other form as may
be approved by the Borrower and the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Borrower and the Administrative Agent, appropriately completed and signed by
a Financial Officer of the Borrower, as required by Section 3.2.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
 
15

--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.17).
 
“Participant” has the meaning specified in Section 10.3(d).
 
“Participant Register” has the meaning specified in Section 10.3(d).
 
“Participation Interest” means, the extension of credit by a Lender by way of a
purchase of a participation in any Swingline Loans as provided in Section
2.2(b)(iii) or in any Loans and other obligations as provided in Section 3.14.
 
“Patriot Act” means Title III of Pub. L. 107-56 (signed into law October 26,
2001).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) other than a Multiemployer Plan, that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.
 
“Permitted Liens” means:
 
(i)          Liens in favor of the Administrative Agent on behalf of the
Lenders;
 
(ii)        Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
 
(iii)        statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that any such Liens which are material secure only amounts
not yet due and payable or, if due and payable, are unfiled and no other action
has been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);
 
16

--------------------------------------------------------------------------------

(iv)       Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by the Borrower and its Subsidiaries in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);
 
(v)        Liens in connection with attachments or judgments (including judgment
or appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;
 
(vi)        easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes;
 
(vii)       leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries taken as
a whole;
 
(viii)      Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(ix)        Liens on assets at the time such assets are acquired by the Borrower
or any Subsidiary in accordance with Section 7.3(d); provided that such Liens
are not created in contemplation of such acquisition;
 
(x)         Liens on assets of any Person at the time such Person becomes a
Subsidiary in accordance with Section 7.3(d); provided that such Liens are not
created in contemplation of such Person becoming a Subsidiary;
 
(xi)        normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions;
 
(xii)       Liens on receivables sold pursuant to a Commercial Credit Business
Arrangement;
 
(xiii)      Liens on inventory held by the Borrower or any of its Subsidiaries
under consignment;
 
(xiv)      Liens on any inventory of the Borrower or any of its Subsidiaries in
favor of a vendor of such inventory, arising in the normal course of business
upon its sale to the Borrower or any such Subsidiary;
 
(xv)       Liens, if any, in favor of the Swingline Lender to secure the
obligations of a Defaulting Lender to fund risk participations hereunder;
 
17

--------------------------------------------------------------------------------

(xvi)      Liens securing obligations under Capital Leases; and
 
(xvii)     other Liens on Property of the Borrower and its Subsidiaries securing
Indebtedness in an aggregate principal amount not to exceed at any one time
outstanding, together with indebtedness permitted under Section 7.5(e), 10% of
Consolidated Net Tangible Assets.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 6.1.
 
“Pricing Level” means the applicable pricing level for the Applicable Margin
shown in Schedule 1.1.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Quoted Rate” means, with respect to any Quoted Rate Swingline Loan, the fixed
percentage rate per annum offered by the Swingline Lender and accepted by the
Borrower with respect to such Swingline Loan as provided in accordance with the
provisions of Section 2.2.
 
“Quoted Rate Swingline Loan” means a Swingline Loan bearing interest at a Quoted
Rate.
 
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.
 
“Register” shall have the meaning given such term in Section 10.3(c).
 
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
“Regulation D, T, U, or X” means Regulation D, T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles containing any Materials of Environmental Concern).
 
18

--------------------------------------------------------------------------------

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
 
“Reorganization” shall have the meaning specified in Section 7.3.
 
“Replaced Lender” shall have the meaning specified in Section 3.17.
 
“Replacement Lender” shall have the meaning specified in Section 3.17.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the aggregate Revolving Committed Amount or, if the commitment of
each Lender to make Loans has been terminated pursuant to Section 8.2, Lenders
holding in the aggregate more than 50% of the total amount of outstanding
Revolving Loans and Participation Interests (with the aggregate amount of each
Lender’s risk participation and funded participation in Swingline Loans being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the total amount of outstanding Revolving
Loans and Participation Interests held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
 
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property is subject.
 
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
 
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender in an aggregate principal amount at any time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.1(a) (as
such amount may be reduced or increased from time to time in accordance with the
provisions of this Credit Agreement) (i) to make Revolving Loans in accordance
with the provisions of Section 2.1(a) and (ii) to purchase participation
interests in the Swingline Loans in accordance with the provisions of Section
2.2(b)(iii) .
 
“Revolving Committed Amount” shall have the meaning assigned to such term in
Section 2.1(a).
 
“Revolving Loans” shall have the meaning assigned to such term in Section
2.1(a).
 
“Revolving Note” means a promissory note of the Borrower in favor of a Lender
delivered pursuant to Section 2.1(e) and evidencing the Revolving Loans of such
Lender, as such promissory note may be amended, modified, restated or replaced
from time to time.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc. and any successor thereto.
 
19

--------------------------------------------------------------------------------

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
 
“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes‑Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
“SPV” has the meaning set forth in Section 10.3(g).
 
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to pay its debts and other
liabilities, and commitments as they mature in the normal course of business,
(ii) such Person is not obligated to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course, (iii) such Person is not engaged in
a business or a transaction, and does not intend to engage in a business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (iv) the fair market
value of the Property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person and (v) the present fair market value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured.  In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.
 
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding of up
to the Swingline Committed Amount.
 
“Swingline Committed Amount” shall have the meaning assigned to such term in
Section 2.2(a).
 
“Swingline Lender” means U.S. Bank National Association.
 
“Swingline Loan” shall have the meaning assigned to such term in Section 2.2(a).
 
“Swingline Note” means, to the extent requested by the Swingline Lender, the
promissory note of the Borrower in favor of the Swingline Lender in the original
principal amount of $25,000,000, as such promissory note may be amended,
modified, restated or replaced from time to time.
 
20

--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Terminating Lenders” shall have the meaning specified in Section 3.4(e).
 
“Termination Date” means April 2, 2021; provided, however that if such date is
not a Business Day, the Termination Date shall be the next preceding Business
Day.
 
“United States” and “U.S.” mean the United States of America.
 
“U.S. Bank” means, U.S. Bank National Association.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.10.
 
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
 
“Utilization Fee” shall have the meaning set forth in Section 3.5(c).


“Utilization Fee Period” shall have the meaning set forth in Section 3.5(c).


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
 
1.2                        Computation of Time Periods.
 
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
 
21

--------------------------------------------------------------------------------

1.3                        Accounting Terms.
 
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis.  All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 6.1 hereof (or,
prior to the delivery of the first financial statements pursuant to Section 6.1
hereof, consistent with the financial statements as of August 31, 2019;
provided, however, if (a) the Borrower shall object to determining such
compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto or (b)
the Administrative Agent or the Required Lenders shall so object in writing
within 30 days after delivery of such financial statements, then the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
1.4                        Time of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.5                        LIBOR Notification.
 
The interest rate on Eurodollar Loans is determined by reference to the
Eurodollar Rate, which is derived from LIBOR. Section 3.7(b) provides a
mechanism for (a) determining an alternative rate of interest if LIBOR is no
longer available or in the other circumstances set forth in Section 3.7(b) and
(b) modifying this Credit Agreement to give effect to such alternative rate of
interest. Except as expressly set forth herein, the Administrative Agent does
not warrant or accept any responsibility for, and shall not have any liability
with respect to, the administration, submission or any other matter related to
LIBOR or other rates in the definition of Eurodollar Rate  or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
3.7(b), will have the same value as, or be economically equivalent to, the
Eurodollar Rate.
 
ARTICLE II
CREDIT FACILITIES
 
2.1                        Revolving Loans.
 
(a)          Revolving Commitment.  Subject to the terms and conditions hereof
and in reliance upon the representations and warranties set forth herein, each
Lender severally agrees to make available to the Borrower revolving credit loans
requested by the Borrower in Dollars (“Revolving Loans”) up to such Lender’s
Revolving Commitment from time to time from the Closing Date until the
Termination Date, or such earlier date as the Revolving Commitments shall have
been terminated as provided herein for the purposes hereinafter set forth;
provided, however, that the sum of the aggregate principal amount of outstanding
Revolving Loans shall not exceed SEVEN HUNDRED FIFTY MILLION DOLLARS
($750,000,000) (as such aggregate maximum amount may be increased from time to
time as provided in Section 3.4) (the “Revolving Committed Amount”); provided,
further, amount of such Lender’s outstanding Revolving Loans, and pro rata share
of Swingline Loans shall not exceed such Lender’s Revolving Commitment, and (ii)
with regard to the Lenders collectively, the sum of the aggregate principal
amount of outstanding Revolving Loans plus the aggregate principal amount of
outstanding Swingline Loans shall not at any time exceed the Revolving Committed
Amount. Revolving Loans may consist of Base Rate Loans or Eurodollar Loans, or a
combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof; provided, however, that no
more than borrowings of five (5) Eurodollar Loans shall be outstanding hereunder
at any time.  For purposes hereof, borrowings of Eurodollar Loans with different
Interest Periods shall be considered as separate Eurodollar Loans, even if they
begin on the same date, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new borrowing of Eurodollar Loans with a single
Interest Period.  Revolving Loans hereunder may be repaid and reborrowed in
accordance with the provisions hereof.  Notwithstanding the foregoing, the
Borrower may not request any Loans hereunder while a Change of Control
Standstill Period shall be in effect pursuant to Section 3.4(e) hereof.
 
22

--------------------------------------------------------------------------------

(b)          Revolving Loan Borrowings.
 
(i)          Notice of Borrowing.  The Borrower shall request a Revolving Loan
borrowing by notice, which may be given by (A) telephone, or (B) a Notice of
Borrowing; provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Notice of Borrowing. Each such Notice
of Borrowing must be received by the Administrative Agent not later than (i)
2:00 P.M. on the Business Day of the requested borrowing in the case of Base
Rate Loans, and (ii) 1:00 P.M. three Business Days prior to the date of the
requested borrowing in the case of Eurodollar Loans.  Each such request for
borrowing shall be irrevocable, executed by a Financial Officer of the Borrower
and shall specify (A) that a Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, and (D) whether the borrowing shall be comprised of Base
Rate Loans, Eurodollar Loans or a combination thereof, and if Eurodollar Loans
are requested, the Interest Period(s) therefor.  If the Borrower shall fail to
specify in any such Notice of Borrowing (I) an applicable Interest Period in the
case of a Eurodollar Loan, then such notice shall be deemed to be a request for
an Interest Period of one month, or (II) the type of Revolving Loan requested,
then such notice shall be deemed to be a request for a Base Rate Loan
hereunder.  The Administrative Agent shall give notice to each affected Lender
promptly upon receipt of each Notice of Borrowing pursuant to this Section
2.1(b)(i), the contents thereof and each such Lender’s share of any borrowing to
be made pursuant thereto.
 
(ii)        Minimum Amounts.  Each borrowing of Revolving Loans shall be in a
minimum aggregate principal amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof (or the remaining amount of the Revolving Committed
Amount, if less).
 
(iii)     Advances.  Each Lender will make its Commitment Percentage of each
borrowing of Revolving Loans available to the Administrative Agent for the
account of the Borrower at the Administrative Agent’s office set forth on
Schedule 10.1 by 4:00 P.M. on the date specified in the applicable Notice of
Borrowing in Dollars and in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent by crediting the Master Account with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.
 
23

--------------------------------------------------------------------------------

(c)         Repayment.  The principal amount of all Revolving Loans shall be due
and payable in full on the Termination Date, subject to the provisions of
Sections 2.2, 3.4(d) and 3.4(e).
 
(d)          Interest.  Subject to the provisions of Section 3.1,
 
(i)          Base Rate Loans.  During such periods as Revolving Loans shall be
comprised in whole or in part of Base Rate Loans, such Base Rate Loans shall
bear interest at a per annum rate equal to the Base Rate plus the Applicable
Margin; and
 
(ii)       Eurodollar Loans.  During such periods as Revolving Loans shall be
comprised in whole or in part of Eurodollar Loans, such Eurodollar Loans shall
bear interest at a per annum rate equal to the Eurodollar Rate plus the
Applicable Margin.
 
Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).
 
(e)        Revolving Notes.  The Revolving Loans made by each Lender shall, to
the extent requested by such Lender through the Administrative Agent, be
evidenced by a duly executed promissory note of the Borrower to such Lender in
an original principal amount equal to such Lender’s Revolving Commitment and in
substantially the form of Schedule 2.1(e).
 
2.2                        Swingline Loan Subfacility.
 
(a)         Swingline Commitment.  Subject to the terms and conditions set forth
herein, the Swingline Lender shall, in reliance upon the agreements of the other
Lenders set forth in this Section 2.2, make certain revolving credit loans
requested by the Borrower in Dollars to the Borrower (each a “Swingline Loan”
and, collectively, the “Swingline Loans”) from time to time from the Closing
Date until the Termination Date for the purposes hereinafter set forth;
provided, however, (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed TWENTY-FIVE MILLION
DOLLARS ($25,000,000.00) (the “Swingline Committed Amount”), and (ii) the sum of
the aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding Swingline Loans shall not exceed the Revolving
Committed Amount.  Swingline Loans hereunder shall be made as Base Rate Loans or
Quoted Rate Swingline Loans as the Borrower may request in accordance with the
provisions of this Section 2.2 and may be repaid and reborrowed in accordance
with the provisions hereof.  Notwithstanding the foregoing, (i) the Borrower may
not request any Loans hereunder while a Change of Control Standstill Period
shall be in effect pursuant to Section 3.4(e) hereof; and (ii) the Swingline
Lender shall not be under any obligation to issue a Swingline Loan if any Lender
is at that time a Defaulting Lender, unless the Swingline Lender has entered
into arrangements with the Borrower or such Lender to eliminate the Swingline
Lender’s actual or potential Fronting Exposure (after giving effect to Section
3.19(a)(iv)) with respect to the Defaulting Lender arising from either the
Swingline Loan then proposed to be made and all other Swingline Loans as to
which the Swingline Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion.
 
24

--------------------------------------------------------------------------------

(b)          Swingline Loan Advances.


(i)          Notices; Disbursement.  Whenever the Borrower desires a Swingline
Loan advance hereunder it shall give notice by (A) telephone or (B) by a Notice
of Borrowing; provided that any telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a Notice of
Borrowing. Each such Notice of Borrowing must be delivered to the Swingline
Lender not later than 2:00 P.M. Central time (daylight or standard, as
applicable) on the Business Day of the requested Swingline Loan advance.  Each
such notice shall be irrevocable and shall specify (A) that a Swingline Loan
advance is requested, (B) the date of the requested Swingline Loan advance
(which shall be a Business Day) and (C) the principal amount of the Swingline
Loan advance requested.  Each Swingline Loan shall be made as a Base Rate Loan
or a Quoted Rate Swingline Loan and shall have such maturity date as the
Swingline Lender and the Borrower shall agree upon receipt by the Swingline
Lender of any such notice from the Borrower.  The Swingline Lender shall
initiate the transfer of funds representing the Swingline Loan advance to the
Master Account by 3:30 P.M. Central time (daylight or standard, as applicable) 
on the Business Day of the requested borrowing.
 
(ii)        Minimum Amounts.  Each Swingline Loan advance shall be in a minimum
principal amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof (or the remaining amount of the Swingline Committed Amount, if less).
 
(iii)       Repayment of Swingline Loans.  The principal amount of all Swingline
Loans shall be due and payable on the earlier of (A) the maturity date agreed to
by the Swingline Lender and the Borrower with respect to such Loan (which
maturity date shall not be a date more than seven (7) Business Days from the
date of advance thereof), (B) the Termination Date, or (C) the demand of the
Swingline Lender.  If not otherwise repaid by the Borrower upon demand, the
Swingline Lender may, at any time, in its sole discretion, by written notice to
the Borrower and the Lenders, demand repayment of its Swingline Loans by way of
a Revolving Loan advance, in which case the Borrower shall be deemed to have
requested a Revolving Loan advance comprised solely of Base Rate Loans in the
amount of such Swingline Loans; provided, however, that any such demand shall be
deemed to have been given one Business Day prior to the Termination Date and on
the date of the occurrence of any Event of Default described in Section 8.1 and
upon acceleration of the indebtedness hereunder and the exercise of remedies in
accordance with the provisions of Section 8.2.  Each Lender hereby irrevocably
agrees to make its pro rata share of each such Revolving Loan in the amount, in
the manner and on the date specified in the preceding sentence notwithstanding
(I) the amount of such borrowing may not comply with the minimum amount for
advances of Revolving Loans otherwise required hereunder, (II) whether any
conditions specified in Section 4.2 are then satisfied, (III) whether a Default
or an Event of Default then exists, (IV) failure of any such request or deemed
request for Revolving Loan to be made by the time otherwise required hereunder,
(V) whether the date of such borrowing is a date on which Revolving Loans are
otherwise permitted to be made hereunder or (VI) any termination of the
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing.  In the event that any Revolving Loan cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a proceeding under the Bankruptcy Code with respect to
the Borrower), then each Lender hereby agrees that it shall forthwith purchase
(as of the date such borrowing would otherwise have occurred, but adjusted for
any payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Lender to share in such
Swingline Loans ratably based upon its Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 3.4),
provided that (A) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
participation is purchased and (B) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the Swingline Lender, to the extent not paid to the Swingline
Lender by the Borrower in accordance with the terms of subsection (c)(ii)
hereof, interest on the principal amount of participation purchased for each day
from and including the day upon which such borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to the Federal Funds Rate.
 
25

--------------------------------------------------------------------------------

(c)          Interest on Swingline Loans.
 
(i)          Subject to the provisions of Section 3.1, each Swingline Loan shall
bear interest as follows:
 
(A)         Base Rate Loans.  If such Swingline Loan is a Base Rate Loan, at a
per annum rate (computed on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as appropriate) equal to the Base Rate plus the
Applicable Margin.
 
(B)          Quoted Rate Swingline Loans.  If such Swingline Loan is a Quoted
Rate Swingline Loan, at a per annum rate (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the Quoted Rate
applicable thereto.
 
Notwithstanding any other provision to the contrary set forth in this Credit
Agreement, in the event that the principal amount of any Quoted Rate Swingline
Loan is not repaid on the last day of the Interest Period for such Loan, then
such Loan shall be automatically converted into a Base Rate Loan at the end of
such Interest Period.
 
(ii)        Payment of Interest.  Interest on Swingline Loans shall be payable
in arrears on each applicable Interest Payment Date (or at such other times as
may be specified herein).
 
(d)         Swingline Note.  The Swingline Loans shall, to the extent requested
by the Swingline Lender, be evidenced by a duly executed promissory note of the
Borrower to the Swingline Lender in an original principal amount equal to the
Swingline Committed Amount substantially in the form of Schedule 2.2(d).
 
ARTICLE III
OTHER PROVISIONS RELATING TO CREDIT FACILITIES
 
3.1                        Default Rate.
 
Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 2% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then 2% greater than the Base Rate).
 
26

--------------------------------------------------------------------------------

3.2                        Extension and Conversion.
 
The Borrower shall have the option, on any Business Day, to deliver a Notice of
Extension/Conversion to (i) extend existing Loans into a single subsequent
permissible Interest Period, (ii) convert Loans into Loans of another interest
rate type or (iii) extend existing Loans into automatic rolling subsequent
three-month Interest Periods; provided that, with respect to this clause (iii)
such Loans will be automatically extended on the last day of each three-month
Interest Period into the subsequent three-month Interest Period (as requested
pursuant to the relevant Notice of Extension/Conversion) until such time as the
Borrower delivers a new Notice of Extension/Conversion, which new Notice of
Extension/Conversion shall be delivered prior to 11:00 A.M. on the fifth
Business Day prior to the last day of the then current Interest Period;
provided, however, that (a) except as provided in Section 3.8, Eurodollar Loans
may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto, (b) Eurodollar Loans may be extended, and Base Rate
Loans may be converted into Eurodollar Loans, only if no Default or Event of
Default is in existence on the date of extension or conversion, (c) Loans
extended as, or converted into, Eurodollar Loans shall be subject to the terms
of the definition of “Interest Period” set forth in Section 1.1 and shall be in
such minimum amounts as provided in Section 2.1(b)(ii), (d) no more than fifteen
(15) Eurodollar Loans shall be outstanding hereunder at any time (it being
understood that, for purposes hereof, Eurodollar Loans with different Interest
Periods shall be considered as separate Eurodollar Loans, even if they begin on
the same date, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new Eurodollar Loan with a single Interest
Period), (e) any request for extension or conversion of a Eurodollar Loan which
shall fail to specify an Interest Period shall be deemed to be a request for an
Interest Period of one month and (f) Swingline Loans may not be extended or
converted pursuant to this Section 3.2.  Each such extension or conversion shall
be effected by a Financial Officer of the Borrower giving a Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Administrative Agent prior to 11:00 A.M. on the third Business Day prior to, in
the case of the extension of a Eurodollar Loan as, or conversion of a Base Rate
Loan into, a Eurodollar Loan, the date of the proposed extension or conversion,
specifying the date of the proposed extension or conversion, the Loans to be so
extended or converted, the types of Loans into which such Loans are to be
converted and, if appropriate, the applicable Interest Periods with respect
thereto.  Each request for extension or conversion shall be irrevocable and
shall constitute a representation and warranty by the Borrower of the matters
specified in subsections (b), (c), (d) and (e) of Section 4.2.  In the event the
Borrower fails to request extension or conversion of any Eurodollar Loan in
accordance with this Section, or any such conversion or extension is not
permitted or required by this Section, then such Eurodollar Loan shall be
automatically converted into a Base Rate Loan at the end of the Interest Period
applicable thereto.  The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed extension or conversion affecting
any Loan.
 
3.3                        Prepayments.
 
(a)         Voluntary Prepayments.  The Borrower shall have the right to prepay
Loans in whole or in part from time to time, subject to Section 3.11, but
otherwise without premium or penalty; provided, however, that (i) Base Rate
Loans may only be prepaid on one Business Day’s prior notice to the
Administrative Agent (such notice to be in a form acceptable to the Borrower and
the Administrative Agent) and specifying the applicable Loans to be prepaid;
(ii) Eurodollar Loans  may only be prepaid on three Business Days’ prior notice
to the Administrative Agent (such notice to be in a form acceptable to the
Borrower and the Administrative Agent) and specifying the applicable Loans to be
prepaid; (iii) any prepayment of Eurodollar Loans or Quoted Rate Swingline Loans
will be subject to Section 3.11; and (iv) each partial prepayment of Loans shall
be (A) in the case of Revolving Loans, in a minimum principal amount of
$5,000,000 and multiples of $1,000,000 in excess thereof (or, if less, the full
remaining amount of the Revolving Loan being prepaid) and (B) in the case of
Swingline Loans, in a minimum principal amount of $250,000 and multiples of
$100,000 in excess thereof (or, if less, the full remaining amount of the then
outstanding Swingline Loans). Subject to the foregoing terms and to Sections
3.12 and 3.19 (to the extent applicable), amounts prepaid under this Section
3.3(a) shall be applied as the Borrower may elect.
 
27

--------------------------------------------------------------------------------

(b)          Mandatory Prepayments.
 
(i)        Commitment Limitation.  If at any time, the sum of the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding Swingline Loans shall exceed shall exceed the Revolving
Committed Amount, the Borrower promises to immediately prepay Loans in an amount
sufficient to eliminate such excess (such payments to be applied as set forth in
clause (iv) below).
 
(ii)         Reserved.
 
(iii)        Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 3.3(b) shall be applied as follows to (A)
Swingline Loans and (B) Revolving Loans. Within the parameters of the foregoing
applications payments shall be applied first to Base Rate Loans and then to
Eurodollar Loans in direct order of Interest Period maturities.  All payments
under this Section 3.3(b) shall be subject to Section 3.11, but otherwise
without premium or penalty, and shall be accompanied by interest on the
principal amount paid through the date of payment.
 
(c)         General.  All prepayments made pursuant to this Section 3.3 shall
(i) be subject to Section 3.11 and (ii) unless the Borrower shall specify
otherwise, be applied first to Base Rate Loans, if any, and then to Eurodollar
Loans in direct order of Interest Period maturities.  Except as otherwise set
forth in subclause (b) above, amounts prepaid on the Revolving Loans may be
reborrowed in accordance with the provisions hereof.
 
3.4                        Termination and Reduction of Revolving Committed
Amount; Increase in Revolving Committed Amount.
 
(a)         Voluntary Reductions.  The Borrower may from time to time
permanently reduce or terminate the Revolving Committed Amount in whole or in
part (in minimum aggregate amounts of $5,000,000 or in integral multiples of
$1,000,000 in excess thereof (or, if less, the full remaining amount of the then
applicable Revolving Committed Amount)) upon five Business Days’ prior written
notice to the Administrative Agent; provided, however, no such termination or
reduction shall be made which would cause (i) the aggregate principal amount of
outstanding Revolving Loans plus the aggregate principal amount of outstanding
Swingline Loans to exceed the Revolving Committed Amount or (ii) the aggregate
principal amount of outstanding Swingline Loans to exceed the Swingline
Committed Amount, unless, concurrently with such termination or reduction, the
Revolving Loans are repaid to the extent necessary to eliminate such excess. 
The Administrative Agent shall promptly notify each affected Lender of receipt
by the Administrative Agent of any notice from the Borrower pursuant to this
Section 3.4(a).
 
(b)          Reserved.
 
(c)         Termination Date.  The Revolving Commitments of the Lenders shall
automatically terminate on the Termination Date and the Swingline Commitment of
the Swingline Lender shall automatically terminate on the Termination Date.
 
28

--------------------------------------------------------------------------------

(d)         [Reserved].
 
(e)          Change of Control.
 
(i)        As set forth in Sections 2.1(a) above, the Borrower may not request
any Loans hereunder while a Change of Control Standstill Period shall be in
effect pursuant to this Section 3.4(e).  Subject to the procedures set forth
below in clause (iii) of this Section 3.4(e), upon the occurrence of a Change of
Control and the expiration of the 20-day notice period described below, each
Lender shall have the right to terminate its Commitment hereunder and require
that the Borrower prepay (and the Borrower agrees to so prepay) in full such
Lender’s outstanding Loans (such amount the “Change of Control Prepayment
Amount”), plus accrued and unpaid fees and interest, if any, to the date of
prepayment and all other obligations due to such Lender under this Credit
Agreement and the other Credit Documents.
 
(ii)       Upon the occurrence of any Change of Control, the Administrative
Agent shall mail a notice (the “Change of Control Notice”) simultaneously to all
Lenders providing each Lender with notice of its rights under this Section
3.4(e) and a period of twenty (20) calendar days to evaluate the Change of
Control and make a determination as to whether such Lender will terminate its
Commitment and accept payment of the Change of Control Prepayment Amount, or
whether such Lender will accept such Change of Control and continue as a Lender
hereunder.  The period beginning on the effective date of such Change of Control
and continuing through the expiration of such twenty (20) day notice period
shall be referred to herein as a “Change of Control Standstill Period”).
 
(iii)        Lenders electing to have their Loans prepaid pursuant to this
Section 3.4(e) shall so notify the Administrative Agent as directed in the
Change of Control Notice; provided, however, that failure by any Lender to make
a timely response shall be deemed to constitute an election by such Lender to
terminate its Commitment and accept prepayment of its Loans.  Upon the
expiration date of the Change of Control Standstill Period,  (A) all Lenders
electing to terminate their Commitments and accept payment of their Loans (the
“Terminating Lenders”) shall surrender their Notes to the Administrative Agent
at the address specified in Section 10.1, (B) all Notes held by Terminating
Lenders shall be cancelled by the Borrower and the Borrower shall pay the
applicable Change of Control Prepayment Amounts to the Administrative Agent, for
the account of the Terminating Lenders, and all other Obligations due to the
Terminating Lenders under this Credit Agreement and the other Credit Documents,
(C) the Commitments of the Terminating Lenders hereunder shall be terminated and
the Revolving Committed Amount shall be automatically reduced by an amount equal
to the aggregate amount of the Commitments so terminated, and (D) the
Commitments of those Lenders not electing to terminate their Commitments shall
automatically continue.
 
(f)          General.  The Borrower shall pay to the Administrative Agent for
the account of the Lenders in accordance with the terms of Section 3.5(a), on
the date of each termination or reduction of the Revolving Committed Amount, the
Facility Fee accrued through the date of such termination or reduction on the
amount of the Revolving Committed Amount so terminated or reduced.  The
provisions of this Section 3.4(f) shall supersede any provisions of Section 3.12
or 3.14 to the contrary.
 
29

--------------------------------------------------------------------------------

(g)          Increase in Revolving Committed Amount.
 
(i)        Provided there exists no Default or Event of Default, upon notice
from the Borrower to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Revolving Committed Amount in an aggregate amount for all such increases not to
exceed $300,000,000; provided, however, that the maximum amount of the Revolving
Committed Amount after giving effect to any such increase shall not exceed
$1,050,000,000.  The aggregate amount of any individual increase hereunder shall
be in a minimum amount of $20,000,000 (and in integral multiples of $1,000,000
in excess thereof).  To achieve the full amount of a requested increase, the
Borrower may solicit increased commitments from existing Lenders and/or invite
additional Eligible Assignees to become Lenders; provided, however, that no
existing Lender shall be obligated and/or required to accept an increase in its
Commitment pursuant to this Section 3.4(g) unless it specifically consents to
such increase in writing.  Any Lender or Eligible Assignee agreeing to increase
its Commitment or provide a new Commitment pursuant to this Section 3.4(g)
shall, in connection therewith, deliver to the Administrative Agent a New
Commitment Agreement substantially in the form of Schedule 3.4(g) hereto.
 
(ii)         If the Revolving Committed Amount is increased in accordance with
this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective Date
and Schedule 2.1(a) hereto shall be deemed amended to reflect such increase and
final allocation.  As a condition precedent to such increase, in addition to any
deliveries pursuant to subsection (i) above, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance reasonably
satisfactory to the Administrative Agent: (A) a certificate of the Borrower
dated as of the Increase Effective Date signed by a Financial Officer of the
Borrower (1) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (2) certifying that, before and
after giving effect to such increase, (x) the representations and warranties
contained in Article IV and the other Credit Documents are true and correct on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 3.4(g), the representations and warranties contained in
Section 5.1 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.1, (y) no
Default exists and (z) the Borrower is in compliance with the financial
covenants in Sections 6.10 and 6.11; (B) a statement of reaffirmation from the
Borrower pursuant to which the Borrower ratifies this Credit Agreement and the
other Credit Documents and acknowledges and reaffirms that, after giving effect
to such increase, it is bound by all terms of this Credit Agreement and the
other Credit Documents; (C) if the increase is being provided by an existing
Lender, and such Lender is then in possession of a Revolving Note, a revised
Revolving Note in favor of such Lender reflecting such Lender’s Commitment after
giving effect to such increase; (D) if the increase is being provided by a new
Lender, a Revolving Note in favor of such Lender if so requested by such Lender;
and (E) payment of any applicable fee related to such increase (including,
without limitation, any applicable arrangement, upfront and/or administrative
fee).  The Borrower shall prepay any Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.11) to the
extent necessary to keep the outstanding Loans ratable with any revised
Commitment Percentages arising from any nonratable increase in the Commitments
under this Section.
 
30

--------------------------------------------------------------------------------

(iii)        This Section shall supersede any provisions in Sections 3.12, 3.14
or 10.6 to the contrary.
 
3.5                        Fees.
 
(a)         Facility Fee.  In consideration of the Revolving Commitments of the
Lenders hereunder, the Borrower agrees to pay to the Administrative Agent for
the account of each Lender a fee (the “Facility Fee”) on the Revolving Committed
Amount computed at a per annum rate for each day during the applicable Facility
Fee Calculation Period (hereinafter defined) equal to the Applicable Margin in
effect from time to time.  The Facility Fee shall commence to accrue on the
Closing Date and shall be due and payable in arrears on the last Business Day of
each March, June, September and December (and any date that the Revolving
Committed Amount is reduced or increased as provided in Section 3.4 and the
Termination Date) for the immediately preceding quarter (or portion thereof)
(each such quarter or portion thereof for which the Facility Fee is payable
hereunder being herein referred to as a “Facility Fee Calculation Period”),
beginning with the first of such dates to occur after the Closing Date.
 
(b)        Administrative Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees referred to in the
Administrative Agent’s Fee Letter (collectively, the “Administrative Agent’s
Fees”).
 
(c)        Utilization Fee.  During such periods as the aggregate principal
amount of all outstanding Loans is greater than or equal to 50% of the Revolving
Committed Amount (each such period a “Utilization Fee Period”), the Borrower
agrees to pay to the Administrative Agent for the account of each Lender a fee
(the “Utilization Fee”) on all Loans outstanding during each such Utilization
Fee Period computed at a per annum rate for each day during such period equal to
the Pricing Level for the Utilization Fee in effect from time to time.  The
Utilization Fee shall be due and payable in arrears on the last Business Day of
each March, June, September and December for all Utilization Fee Periods
occurring during the immediately preceding quarter (or portion thereof),
beginning with the first of such dates to occur after the Closing Date.
 
3.6                        Capital Adequacy.
 
If any Lender determines that any Change in Law affecting such Lender or any
Lending Installation of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Credit
Agreement, the Commitments of such Lender or the Loans made by or participations
in Swingline Loans held by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy and liquidity), then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender determines is attributable
to this Credit Agreement, its Loans or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy and
liquidity).
 
31

--------------------------------------------------------------------------------

3.7                        Inability To Determine Interest Rate; Adequacy of
Interest Rate.
 
(a)         Notwithstanding anything to the contrary in this Credit Agreement or
any other Credit Document, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent that the Required Lenders have
determined, that:
 
(i)         deposits of a type and maturity appropriate to match fund Eurodollar
Loans are not available to such Lenders in the relevant market, or
 
(ii)        the interest rate applicable to Eurodollar Loans for any requested
Interest Period is not ascertainable or available (including, without
limitation, because the applicable Reuters Screen (or on any successor or
substitute page on such screen) is unavailable) or does not adequately and
fairly reflect the cost of making or maintaining Eurodollar Loans,
 
then the Administrative Agent shall suspend the availability of Eurodollar Loans
and require any affected Eurodollar Loans to be repaid or converted to Base Rate
Loans, subject to the payment of any funding indemnification amounts required by
Section 3.11.
 
(b)        Notwithstanding the foregoing or anything to the contrary in this
Credit Agreement or any other Credit Document, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Required Lenders notify the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined, that any one or more of the
following (each, a “Benchmark Transition Event”) has occurred:
 
(i)        the circumstances set forth in Section 3.7(a)(ii) have arisen
(including, without limitation, a public statement or publication of information
by the regulatory supervisor for the administrator of LIBOR described in clause
(ii) of this Section 3.7(b) announcing that LIBOR is no longer representative)
and such circumstances are unlikely to be temporary,
 
(ii)       ICE Benchmark Administration (or any Person that has taken over the
administration of LIBOR for deposits in Dollars that is acceptable to the
Administrative Agent) discontinues its administration and publication of LIBOR
for deposits in Dollars,
 
(iii)      a public statement or publication of information by or on behalf of
the administrator of LIBOR described in clause (ii) of this Section 3.7(b)
announcing that such administrator has ceased or will cease as of a specific
date to provide LIBOR (permanently or indefinitely); provided that, at the time
of such statement, there is no successor administrator that is acceptable to the
Administrative Agent that will continue to provide LIBOR after such specified
date,
 
(iv)        a public statement by the supervisor for the administrator of LIBOR
described in clause (ii) of this Section 3.7(b), the U.S. Federal Reserve
System, an insolvency official with jurisdiction over such administrator for
LIBOR, a resolution authority with jurisdiction over such administrator for
LIBOR or a court or an entity with similar insolvency or resolution authority
over such administrator for LIBOR, which states that such administrator of LIBOR
has ceased or will cease as of a specific date to provide LIBOR (permanently or
indefinitely); provided that, at the time of such statement or publication,
there is no successor administrator that is acceptable to the Administrative
Agent that will continue to provide LIBOR after such specified date; or
 
32

--------------------------------------------------------------------------------

(v)         syndicated credit facilities substantially similar to the credit
facilities under this Credit Agreement being executed at such time, or that
include language substantially similar to that contained in this Section 3.7(b),
are being executed or amended, as the case may be, to incorporate or adopt a new
benchmark interest rate to replace LIBOR for deposits in Dollars,
 
then the Administrative Agent and the Borrower may amend this Credit Agreement
to replace the Eurodollar Rate with a Benchmark Replacement. Notwithstanding
anything to the contrary in Section 10.6, any such amendment with respect to a
Benchmark Transition Event (A) pursuant to any of clauses (i) through (iv) of
this Section 3.7(b) will become effective without any further action or consent
of any other party to this Credit Agreement at 5:00 p.m. (New York City time) on
the fifth Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders or (B) pursuant to clause (v) of
this Section 3.7(b), will become effective without any further action or consent
of any other party to this Credit Agreement on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment; provided that, if the notice
of a Benchmark Transition Event pursuant to clause (v) has been provided by the
Required Lenders and not the Administrative Agent and such notice specifies the
Benchmark Replacement, then the Lenders comprising the Required Lenders shall be
deemed to have accepted such amendment on the date such amendment has been
posted by the Administrative Agent to all Lenders.  No replacement of LIBOR with
a Benchmark Replacement pursuant to this Section 3.7(b) will occur prior to the
date set forth in the applicable amendment.
 
In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Credit Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Credit Agreement.
 
The Administrative Agent will promptly notify the Borrower and the Lenders of
(1) any occurrence of a Benchmark Transition Event (other than pursuant to
clause (v) of this Section 3.7(b)), (2) the implementation of any Benchmark
Replacement, (3) the effectiveness of any Benchmark Replacement Conforming
Changes and (4) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.7(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.7(b).
 
Upon notice to the Borrower by the Administrative Agent in accordance with
Section 10.1 of the commencement of a Benchmark Unavailability Period and until
a Benchmark Replacement is determined in accordance with this Section 3.7(b),
(A) any request pursuant to Section 3.2 that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Loan may be
revoked by the Borrower and if not revoked shall be ineffective and any such
Borrowing shall be continued as or converted to, as the case may be, a Base Rate
Loan, and (B) if any request pursuant to Section 2.1 requests a Eurodollar Loan,
such request may be revoked by the Borrower and if not revoked such Borrowing
shall be made as a Base Rate Loan. During any Benchmark Unavailability Period,
the component of the Base Rate based upon the Eurodollar Rate will not be used
in any determination of the Base Rate.
 
33

--------------------------------------------------------------------------------

3.8                        Illegality.
 
Notwithstanding any other provision herein, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof occurring
after the Closing Date shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Credit Agreement, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, (a) such Lender shall promptly give written notice of such circumstances
to the Borrower and the Administrative Agent (which notice shall be withdrawn
whenever such circumstances no longer exist), (b) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert a Base Rate Loan to Eurodollar Loans shall forthwith be canceled and,
until such time as it shall no longer be unlawful for such Lender to make or
maintain Eurodollar Loans, such Lender shall then have a commitment only to make
a Base Rate Loan when a Eurodollar Loan is requested and (c) such Lender’s Loans
then outstanding as Eurodollar Loans, if any, shall be converted automatically
to Base Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law.  If any such conversion of a Eurodollar Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 3.11.
 
3.9                        Yield Protection; Reserves on Eurodollar Loans.
 
(a)          If any Change in Law shall:
 
(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);
 
(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
 
(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Credit Agreement or
Eurodollar Loans made by such Lender;
 
and the result of which is to increase the cost to any Lender of making, funding
or maintaining Loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with Loans, or requires any Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of Loans held or interest received by it, by an amount
deemed material by such Lender;
 
then, within 15 days of demand by such Lender, the Borrower shall pay such
Lender that portion of such increased expense incurred or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining its Loans and its Commitments. This covenant shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.
 
34

--------------------------------------------------------------------------------

(b)         Reserves on Eurodollar Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.10                      Withholding Tax Exemption.
 
(a)         Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.
 
(i)        Any and all payments by or on account of any obligation of the
Borrower under any Credit Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of the Borrower or
the Administrative Agent) requires the deduction or withholding of any Tax from
any such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding.
 
(ii)         If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.10) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
 
(iii)        If the Borrower or the Administrative Agent shall be required by
any applicable laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.10) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
 
35

--------------------------------------------------------------------------------

(b)        Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)          Tax Indemnifications.
 
(i)         The Borrower shall, and does hereby, indemnify each Recipient, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.10) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  The Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.10(c)(ii) below.
 
(ii)        Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.3(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Credit Agreement or any other Credit Document against
any amount due to the Administrative Agent under this clause (ii).
 
(d)         Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.10, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
36

--------------------------------------------------------------------------------

(e)          Status of Lenders; Tax Documentation.
 
(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.10(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,
 
(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
 


(I)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 
37

--------------------------------------------------------------------------------


(II)
executed originals of Internal Revenue Service Form W-8ECI,

 


(III)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Schedule 3.10(a) to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 


(IV)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Schedule 3.10(b) or Schedule 3.10(c), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Schedule 3.10(d) on behalf of each such direct and indirect
partner;

 
(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Credit Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
38

--------------------------------------------------------------------------------

(D)          if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Credit Agreement.
 
(iii)      Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.10 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
(f)          Treatment of Certain Refunds.  Unless required by applicable laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.10, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.10 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
 
(g)         Survival.  Each party’s obligations under this Section 3.10 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Credit Document.
 
(h)         For purposes of determining withholding Taxes imposed by FATCA, from
and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Credit Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation 1.1471-2(b)(2)(i).
 
39

--------------------------------------------------------------------------------

3.11                      Indemnity.
 
The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur (other than
through such Lender’s gross negligence, willful misconduct or material breach in
bad faith of its express contractual obligation) as a consequence of (a) default
by the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans or Quoted Rate Swingline Loans after the Borrower has given a
notice requesting the same in accordance with the provisions of this Credit
Agreement, (b) default by the Borrower in making any prepayment of a Eurodollar
Loan or a Quoted Rate Swingline Loan after the Borrower has given a notice
thereof in accordance with the provisions of this Credit Agreement or (c) the
making of a prepayment of Eurodollar Loans or Quoted Rate Swingline Loans on a
day which is not the last day of an Interest Period with respect thereto.  With
respect to Eurodollar Loans, such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest which would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Eurodollar Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market.  The covenants of the Borrower
set forth in this Section 3.11 shall survive the termination of this Credit
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
3.12                      Pro Rata Treatment.
 
Except to the extent otherwise provided herein (including, without limitation,
in Sections 3.4(d) and 3.4(e)), each Loan, each payment or prepayment of
principal of any Loan, each payment of interest on the Loans, each payment of
Facility Fees, each payment of Utilization Fees, each reduction of the Revolving
Committed Amount and each conversion or extension of any Loan, shall be
allocated pro rata among the Lenders in accordance with the respective
Commitment Percentages.
 
3.13                      Payments Generally; Administrative Agent’s Clawback.
 
(a)         General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 4:00
P.M. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Commitment Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Installation.  All payments received by the
Administrative Agent after 4:00 P.M. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
40

--------------------------------------------------------------------------------

(b)        (i)        Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any borrowing of Eurodollar Loans (or, in the case of
any borrowing of Base Rate Loans, prior to 2:00 P.M. on the date of such
borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Sections 2.1(b) and 3.2 (or, in the case of a borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Sections 2.1(b) and 3.2) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Loan
included in such borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
 
(i)          Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
convincing evidence to the contrary.
 
(b)         Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article 3, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
 
41

--------------------------------------------------------------------------------

(c)        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Swingline Loans and
to make payments pursuant to Section 9.7 are several and not joint.  The failure
of any Lender to make any Revolving Loan, to fund any such participation or to
make any payment under Section 9.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 9.7.
 
(d)         Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
3.14                      Sharing of Payments.
 
The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan or any other obligation owing to such
Lender under this Credit Agreement through the exercise of a right of setoff,
banker’s lien or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, in excess of its pro rata share of such payment as provided for in
this Credit Agreement (excluding any amounts applied by the Swingline Lender to
outstanding Swingline Loans and excluding any amounts received by Swingline
Lender to secure obligations of a Defaulting Lender to fund risk participations
hereunder), such Lender shall promptly purchase from the other Lenders a
participation in such Loans and other obligations in such amounts, and make such
other adjustments from time to time, as shall be equitable to the end that all
Lenders share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement.  The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be restored, each Lender which
shall have shared the benefit of such payment shall, by repurchase of a
participation theretofore sold, return its share of that benefit (together with
its share of any accrued interest payable with respect thereto) to each Lender
whose payment shall have been rescinded or otherwise restored.  The Borrower
agrees that any Lender so purchasing such a participation may, to the fullest
extent permitted by law, exercise all rights of payment, including setoff,
banker’s lien or counterclaim, with respect to such participation as fully as if
such Lender were a holder of such Loan or other obligation in the amount of such
participation.  Except as otherwise expressly provided in this Credit Agreement,
if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon for each date from the date such
amount is due until the date such amount is paid to the Administrative Agent or
such other Lender at a rate per annum equal to the Federal Funds Rate.  If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 3.14 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.14 to share in the benefits of any recovery on such secured claim. The
provisions of this Section 3.14 shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Credit Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in Swingline Loans to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
 
42

--------------------------------------------------------------------------------

3.15                      Payments, Computations, Etc.
 
(a)       Except as otherwise specifically provided herein, all payments
hereunder shall be made to the Administrative Agent in dollars in immediately
available funds, without offset, deduction, counterclaim or withholding of any
kind, at the Administrative Agent’s office specified in Schedule 10.1 not later
than 4:00 P.M. on the date when due.  Payments received after such time shall be
deemed to have been received on the next succeeding Business Day.  The
Administrative Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time to any ordinary deposit account of
the Borrower maintained with the Administrative Agent (with notice to the
Borrower).  The Borrower shall, at the time it makes any payment under this
Credit Agreement, specify to the Administrative Agent the Loans, Fees, interest
or other amounts payable by the Borrower hereunder to which such payment is to
be applied (and in the event that it fails so to specify, or if such application
would be inconsistent with the terms hereof, the Administrative Agent shall
distribute such payment to the Lenders in such manner as the Administrative
Agent may determine to be appropriate in respect of obligations owing by the
Borrower hereunder, subject to the terms of Section 3.12(a)).  The
Administrative Agent will distribute such payments to such Lenders, if any such
payment is received prior to 12:00 Noon on a Business Day in like funds as
received prior to the end of such Business Day and otherwise the Administrative
Agent will distribute such payment to such Lenders on the next succeeding
Business Day.  Whenever any payment hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day (subject to accrual of interest and Fees for the period
of such extension), except that in the case of Eurodollar Loans, if the
extension would cause the payment to be made in the next following calendar
month, then such payment shall instead be made on the next preceding Business
Day.  Except as expressly provided otherwise herein, all computations of
interest and fees shall be made on the basis of actual number of days elapsed
over a year of 360 days, except with respect to computation of interest on Base
Rate Loans which shall be calculated based on a year of 365 or 366 days, as
appropriate.  Interest shall accrue from and include the date of borrowing, but
exclude the date of payment.
 
(b)       Allocation of Payments. Notwithstanding any other provisions of this
Credit Agreement to the contrary, after the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become due and payable as set
forth in the last paragraph of Section 8.2), all amounts collected or received
by the Administrative Agent or any Lender on account of the Loans, Fees or any
other amounts outstanding under any of the Credit Documents shall be paid over
or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;
 
SECOND, to payment of any fees owed to the Administrative Agent, in its capacity
as such;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to amounts owing to such Lender;
 
43

--------------------------------------------------------------------------------

FOURTH, to the payment of accrued fees and interest;
 
FIFTH, to the payment of the outstanding principal amount of the Loans;
 
SIXTH, to all other amounts and other obligations which shall have become due
and payable under the Credit Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding Loans
held by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses “FOURTH”, “FIFTH” and “SIXTH” above.
 
3.16                      Evidence of Debt.
 
(a)         Each Lender shall maintain an account or accounts evidencing each
Loan made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Credit Agreement.  Each Lender will make reasonable efforts to
maintain the accuracy of its account or accounts and to promptly update its
account or accounts from time to time, as necessary.
 
(b)        The Administrative Agent shall maintain the Register pursuant to
Section 10.3(c) hereof, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and (iii)
the amount of any sum received by the Administrative Agent hereunder from or for
the account of the Borrower and each Lender’s share thereof.  The Administrative
Agent will make reasonable efforts to maintain the accuracy of the subaccounts
referred to in the preceding sentence and to promptly update such subaccounts
from time to time, as necessary.
 
(c)         The entries made in the accounts, Register and subaccounts
maintained pursuant to subsection (b) of this Section 3.16 (and, if consistent
with the entries of the Administrative Agent, subsection (a)) shall be
conclusive, absent convincing evidence to the contrary, evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain any such account, such Register or such subaccount, as applicable, or
any error therein, shall not in any manner affect the obligation of the Borrower
to repay the Loans made by such Lender in accordance with the terms hereof.
 
44

--------------------------------------------------------------------------------

3.17                      Replacement of Lenders.
 
In the event any Lender delivers to the Borrower any notice in accordance with
Sections 3.4(d) (with respect to such Lender being a Disapproving Lender), 3.6,
3.8, 3.9 or 3.10 or if any Lender is a Defaulting Lender, then the Borrower
shall have the right, if no Default or Event of Default then exists, to replace
such Lender (the “Replaced Lender”) with one or more additional banks or
financial institutions (collectively, the “Replacement Lender”), provided that
(A) at the time of any replacement pursuant to this Section 3.17, the
Replacement Lender shall enter into one or more Assignment and Assumptions
pursuant to, and in accordance with the terms of, Section 10.3(b) (and with all
fees payable pursuant to said Section 10.3(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the rights
and obligations of the Replaced Lender hereunder and, in connection therewith,
shall pay to the Replaced Lender in respect thereof an amount equal to the sum
of (a) the principal of, and all accrued interest on, all outstanding Loans of
the Replaced Lender, and (b) all accrued, but theretofore unpaid, fees owing to
the Replaced Lender pursuant to Section 3.5(a), and (B) all obligations of the
Borrower owing to the Replaced Lender (including all obligations, if any, owing
pursuant to Section 3.6, 3.8 or 3.9, but excluding those obligations
specifically described in clause (A) above in respect of which the assignment
purchase price has been, or is concurrently being paid) shall be paid in full to
such Replaced Lender concurrently with such replacement.
 
3.18                      Reserved.
 
3.19                      Defaulting Lenders.
 
(a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Credit Agreement, if any Lender becomes a Defaulting Lender, then, until
such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(i)          Waivers and Amendment.  The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.6.
 
(ii)         Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.2), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to the Swingline
Lender hereunder; third, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Credit Agreement, as determined by the Administrative Agent; fourth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Credit Agreement; fifth, to the payment of any amounts owing to
the Lenders or the Swingline Lender, as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Swingline Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; sixth, so long as no Default or Event
of Default exists, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Credit Agreement; and seventh, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that, if (x) such payment is a payment of the principal amount of any
Loans in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made at a time when the conditions set
forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to the pay the Loans of all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of that Defaulting Lender
until such time as all Loans and funded and unfunded participations in Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 3.19(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.
 
45

--------------------------------------------------------------------------------

(iii)        Certain Fees.  Each Defaulting Lender shall be entitled to receive
any  Facility Fee pursuant to Section 3.5(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the outstanding amount
of the Revolving Loans funded by it.
 
(iv)        Reallocation of Commitment Percentages to Reduce Fronting Exposure. 
All or any part of such Defaulting Lender’s participation Swingline Loans shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate obligation of each non-Defaulting Lender to acquire, refinance or
fund participations Swingline Loans to exceed the positive difference, if any,
of (1) such Non-Defaulting Lender’s Commitment minus (2) the aggregate
outstanding of Revolving Loans of such Lender.  Subject to Section 10.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.
 
(b)         Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Swingline Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Commitment Percentages
(without giving effect to Section 3.19(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.
 
46

--------------------------------------------------------------------------------

ARTICLE IV
CONDITIONS
 
4.1                        Closing Conditions.
 
The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans, to the extent that there are initial Loans on the Closing
Date, shall be subject to satisfaction of the following conditions (in form and
substance acceptable to the Lenders):
 
(a)          The Administrative Agent shall have received original counterparts
of this Credit Agreement executed by each of the parties hereto;
 
(b)        The Administrative Agent shall have received (i) an appropriate
original Revolving Note for each Lender requesting a Revolving Note, executed by
the Borrower and (ii) an appropriate original Swingline Note for the Swingline
Lender, executed by the Borrower, to the extent requested by the Swingline
Lender;
 
(c)          [reserved];
 
(d)        The Administrative Agent shall have received all documents it may
reasonably request relating to the existence and good standing of the Borrower,
the corporate or other necessary authority for and the validity of the Credit
Documents, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent;
 
(e)        The Administrative Agent shall have received legal opinions of
Kristen Collier Wright, Esq., general counsel for the Borrower and Bass Berry &
Sims PLC, outside counsel for the Borrower, dated as of the Closing Date in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel;
 
(f)          Since August 31, 2019 there shall not have occurred or otherwise
exist an event or condition which has a Material Adverse Effect;
 
(g)         The Administrative Agent shall have received, for its own account
and for the accounts of the Lenders, all fees and expenses required by this
Credit Agreement or any other Credit Document to be paid on or before the
Closing Date
 
(h)         Upon the reasonable request of any Lender, the Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act, and if the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, the Borrower shall
have delivered to each Lender that so requests, a Beneficial Ownership
Certification in relation to the Borrower; and
 
(i)          The Administrative Agent shall have received such other documents,
agreements or information which may be reasonably requested by the
Administrative Agent.
 
47

--------------------------------------------------------------------------------

4.2                        Conditions to all Extensions of Credit.
 
The obligations of each Lender to make, convert or extend any Loan (including
the initial Loans) hereunder are subject to satisfaction of the following
conditions in addition to satisfaction on the Closing Date of the conditions set
forth in Section 4.1:
 
(a)          The Borrower shall have delivered to the Administrative Agent, an
appropriate Notice of Borrowing or Notice of Extension/Conversion;
 
(b)         The representations and warranties set forth in Article V (other
than Section 5.1(b) and Section 5.17) shall be, subject to the limitations set
forth therein, true and correct in all material respects as of such date (except
for those which expressly relate to an earlier date, which shall remain true and
correct in all material respects as of such earlier date);
 
(c)        There shall not have been commenced against the Borrower an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or any case, proceeding or other action for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Borrower or for any substantial part
of its Property or for the winding up or liquidation of its affairs, and such
involuntary case or other case, proceeding or other action shall remain
undismissed, undischarged or unbonded;
 
(d)          No Default or Event of Default shall exist and be continuing either
prior to or after giving effect thereto; and
 
(e)         Immediately after giving effect to the making of such Loan (and the
application of the proceeds thereof), the sum of the aggregate principal amount
of outstanding Revolving Loans plus the aggregate principal amount of
outstanding Swingline Loans shall not exceed the Revolving Committed Amount.
 
The delivery of each Notice of Borrowing and each Notice of Extension/Conversion
shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (b), (c), (d) and (e)
above.  Notwithstanding the foregoing, the Borrower may not request any Loans
hereunder while a Change of Control Standstill Period shall be in effect
pursuant to Section 3.4(e) hereof or after the otherwise applicable Termination
Date.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents to the Administrative Agent and each Lender that:
 
5.1                        Financial Position; No Internal Control Event.
 
(a)         The audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as of August 31, 2019 and the audited consolidated
statement of earnings and statement of cash flows for the year ended August 31,
2019 have heretofore been made available to each Lender.  Such financial
statements (including the notes thereto) (a) have been audited by Ernst & Young
LLP, (b) have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby and (c) present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such date and for such periods.  During the
period from August 31, 2019 to and including the Closing Date, there has been no
sale, transfer or other disposition by the Borrower or any of its Subsidiaries
of any material part of the business or property of the Borrower and its
consolidated Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any capital
stock of any other person) material in relation to the consolidated financial
position of the Borrower and its consolidated Subsidiaries, taken as a whole, in
each case, which, is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the Lenders
on or prior to the Closing Date.  Since August 31, 2019 through and including
the Closing Date, there has not occurred an event or condition which has had a
Material Adverse Effect.
 
48

--------------------------------------------------------------------------------

(b)         To the best knowledge of the Borrower, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements
through the Closing Date.
 
5.2                        Organization; Existence; Compliance with Law.
 
Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has the corporate or other necessary power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not be
reasonably expected to have a Material Adverse Effect, and (d) is in compliance
with all material Requirements of Law, except to the extent that the failure to
comply therewith would not, in the aggregate, be reasonably expected to have a
Material Adverse Effect.
 
5.3                        Power; Authorization; Enforceable Obligations.
 
The Borrower has the corporate or other necessary power and authority, and the
legal right, to make, deliver and perform the Credit Documents to which it is a
party, and in the case of the Borrower, to borrow hereunder, and has taken all
necessary corporate action to authorize the borrowings on the terms and
conditions of this Credit Agreement and to authorize the execution, delivery and
performance of the Credit Documents to which it is a party.  No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of the Borrower in connection with the borrowings hereunder
or with the execution, delivery, performance, validity or enforceability of the
Credit Documents to which the Borrower is a party.  This Credit Agreement has
been, and each other Credit Document to which the Borrower is a party will be,
duly executed and delivered on behalf of the Borrower.  This Credit Agreement
constitutes, and each other Credit Document to which the Borrower is a party
when executed and delivered will constitute, a legal, valid and binding
obligation of the Borrower enforceable against such party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
5.4                        No Legal Bar.
 
The execution, delivery and performance of the Credit Documents by the Borrower,
the borrowings hereunder and the use of the proceeds thereof (a) will not
violate any Requirement of Law or contractual obligation of the Borrower or any
of its Subsidiaries in any respect that would reasonably be expected to have a
Material Adverse Effect, (b) will not result in, or require, the creation or
imposition of any Lien (other than a Permitted Lien) on any of the properties or
revenues of any of the Borrower or any of its Subsidiaries pursuant to any such
Requirement of Law or contractual obligation, and (c) will not violate or
conflict with any provision of the Borrower’s articles of incorporation or
by-laws.
 
49

--------------------------------------------------------------------------------

5.5                        No Material Litigation.
 
Except as disclosed in Schedule 5.5, there are no actions, suits or proceedings
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower, any of its Subsidiaries or any of its properties before any
Governmental Authority that (a) could reasonably be expected to have a Material
Adverse Effect or (b) in any manner draw into question the validity, legality or
enforceability of any Credit Document or any transaction contemplated thereby.
 
5.6                        No Default.
 
Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any of their contractual obligations in any respect which would be
reasonably expected to have a Material Adverse Effect.  No Default or Event of
Default has occurred and is continuing.
 
5.7                        Ownership of Property; Liens.
 
Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or a valid leasehold interest in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material property, and none of such property is subject to any Lien, except for
Permitted Liens.
 
5.8                        No Burdensome Restrictions.
 
Except as previously disclosed in writing to the Lenders on or prior to the
Closing Date, no Requirement of Law or contractual obligation of the Borrower or
any of its Subsidiaries would be reasonably expected to have a Material Adverse
Effect.
 
5.9                        Taxes.
 
Each of the Borrower and its Subsidiaries has filed or caused to be filed all
United States federal income tax returns and all other material tax returns
which, to the knowledge of the Borrower, are required to be filed and has paid
(a) all taxes shown to be due and payable on said returns or (b) all taxes shown
to be due and payable on any assessments of which it has received notice made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any (i) taxes, fees or other charges with respect to which the failure to pay,
in the aggregate, would not have a Material Adverse Effect or (ii) taxes, fees
or other charges the amount or validity of which are currently being contested
and with respect to which reserves in conformity with GAAP have been provided on
the books of such Person), and no tax Lien has been filed, and, to the best
knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.
 
50

--------------------------------------------------------------------------------

5.10                      ERISA.
 
(a)          Each Plan is in compliance with the applicable provisions of ERISA,
the Code and other Federal or state laws except to the extent that noncompliance
would not reasonably be expected to have a Material Adverse Effect.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter (or an opinion letter upon
which the Borrower is entitled to rely) from the Internal Revenue Service to the
effect that the form of such Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code or
an application for such a letter is currently being processed by the Internal
Revenue Service.  To the knowledge of the Borrower, nothing has occurred that
would prevent, or cause the loss of, such tax-qualified status.
 
(b)        There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)         (i) No ERISA Event has occurred and the Borrower is not aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) the Borrower and
each ERISA Affiliate is in material compliance with the applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) (A) as of the most recent valuation date for any
Pension Plan, the final actuarially-certified funding target attainment
percentage is sixty percent (60%) or higher and (B) neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the final actuarially-certified funding target attainment
percentage for any such plan to drop below sixty percent (60%) as of the most
recent valuation date, in each case, as determined under Section 430 of the Code
and taking into account any exceptions, actuarial assumptions, extensions of
such date and supplemental or additional contributions provided for in or
permitted to be considered by Section 430 or the regulations promulgated
thereunder; (iv) neither the Borrower nor any ERISA Affiliate has incurred any
material liability to the PBGC other than for the payment of premiums, and there
are no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and to
the Borrower’s knowledge, no event or circumstance has occurred that could
reasonably be expected to cause the PGBC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
 
5.11                      Governmental Regulations, Etc.
 
(a)        No part of the proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” in
violation of Regulation U.  If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 referred to in said Regulation U.  No indebtedness being reduced or retired
out of the proceeds of the Loans was or will be incurred for the purpose of
purchasing or carrying any margin stock within the meaning and in violation of
Regulation U or any “margin security” within the meaning and in violation of
Regulation T.  “Margin stock” within the meanings of Regulation U does not
constitute more than 25% of the value of the consolidated assets of the Borrower
and its Subsidiaries.  None of the transactions contemplated by this Credit
Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or
regulations issued pursuant thereto, or Regulation T, U or X.
 
51

--------------------------------------------------------------------------------

(b)         Neither the Borrower nor any of its Subsidiaries is subject to
regulation under the Federal Power Act or the Investment Company Act of 1940,
each as amended.  In addition, neither the Borrower nor any of its Subsidiaries
is an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, and is not controlled by such a
company.
 
(c)         Each of the Borrower and its Subsidiaries has obtained all licenses,
permits, franchises or other governmental authorizations necessary to the
ownership of its respective Property and to the conduct of its business, except
where such failure could not reasonably be expected to have a Material Adverse
Effect.
 
(d)        Neither the Borrower nor any of its Subsidiaries is in violation of
any applicable statute, regulation or ordinance of the United States of America,
or of any state, city, town, municipality, county or any other jurisdiction, or
of any agency thereof (including without limitation, environmental laws and
regulations), except where such violation could not reasonably be expected to
have a Material Adverse Effect.
 
(e)         Each of the Borrower and its Subsidiaries is current with all
material reports and documents, if any, required to be filed with any state or
federal securities commission or similar agency and is in full compliance in all
material respects with all applicable rules and regulations of such commissions,
except where such failure could not reasonably be expected to have a Material
Adverse Effect.
 
5.12                      Subsidiaries.
 
Schedule 5.12 sets forth all the Subsidiaries of the Borrower at the Closing
Date and the jurisdiction of their organization.
 
5.13                      Purpose of Loans.
 
The proceeds of the Loans hereunder shall be used solely by the Borrower to (a)
to refinance existing Indebtedness of the Borrower under existing credit
agreements, (b) repurchase stock in the Borrower, (c) to finance acquisitions to
the extent permitted under this Credit Agreement and (d) for the working
capital, capital expenditures and other general corporate purposes of the
Borrower and its Subsidiaries.
 
5.14                      Disclosure.
 
No certificate (including any financial statements or other documents or
attached thereto) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Credit Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
5.15                      Taxpayer Identification Number.
 
The Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 10.1.
 
52

--------------------------------------------------------------------------------

5.16                      Environmental Compliance.
 
The Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
5.17                      Solvency.
 
As of the Closing Date, the Borrower and its Subsidiaries are Solvent on a
consolidated basis.
 
5.18                      Sanctions.
 
The Borrower represents that neither the Borrower nor any of its Subsidiaries
(collectively, the “Company”) or, to the best of the knowledge of the Company,
any director, officer, employee, agent, affiliate or representative of the
Company is an individual or entity that is (i) currently the subject or target
of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
 
5.19                      Patriot Act.
 
To the extent applicable, the Borrower and each Subsidiary is in compliance, in
all material respects, with (a) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the PATRIOT Act.
 
5.20                      Anti-Corruption Laws.
 
The Borrower and its Subsidiaries have conducted their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions, and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
 
5.21                      EEA Financial Institution.
 
The Borrower is not an EEA Financial Institution.
 

5.22                      Beneficial Ownership Certification.
 
As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect or any amounts payable hereunder or under any other Credit Document
shall remain outstanding, and until all of the Commitments hereunder shall have
terminated:
 
53

--------------------------------------------------------------------------------

6.1                        Information Covenants.
 
The Borrower will furnish, or cause to be furnished, to the Administrative Agent
and the Lenders:
 
(a)          Annual Financial Statements.  As soon as available, and in any
event within the earlier of (i) the 100th day after the end of each fiscal year
of the Borrower and (ii) the day that is ten (10) Business Days after the date
the Borrower’s annual report on Form 10‑K is required to be filed with the SEC,
as of the end of such fiscal year, a consolidated balance sheet, consolidated
statement of income, consolidated statement of stockholders’ equity and
consolidated statement of cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form consolidated figures for the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
opinion of Ernst & Young LLP or another Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement and (ii) an opinion of such Registered Public Accounting
Firm independently assessing the Borrower’s internal controls over financial
reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing
Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a conclusion that
contains no statement that there is a material weakness in such internal
controls, except for such material weaknesses that have been (x) disclosed to
the Administrative Agent (it being understood that the Borrower’s filing with
the SEC of a notice of such material weakness shall be deemed disclosure to the
Administrative Agent), who in turn discloses such material weaknesses to the
Lenders, and (y) remedied or otherwise diligently addressed (or in the process
of being diligently addressed) by the Borrower in accordance with
recommendations made by the Borrower’s external auditors in consultation with
the Borrower.
 
(b)         Quarterly Financial Statements.  Beginning with the fiscal quarter
ending May 9, 2020, as soon as available, and in any event within the earlier of
(i) the 50th day after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower and (ii) the day that is five (5) Business Days
after the date the Borrower’s quarterly report on Form 10‑Q is required to be
filed with the SEC, as of the end of such fiscal quarter, together with a
related condensed  consolidated balance sheet, a condensed consolidated
statement of income and a condensed consolidated statement of cash flows of the
Borrower and its Subsidiaries for such fiscal quarter, in each case setting
forth in comparative form consolidated figures for the corresponding period of
the preceding fiscal year, except for the condensed consolidated balance sheet
that will be presented in comparative form to the Borrower’s most recent audited
consolidated balance sheet, all such financial information described above to be
in reasonable form and detail and reasonably acceptable to the Administrative
Agent, and accompanied by a certificate of  a Financial Officer of the Borrower
to the effect that such quarterly financial statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
and have been prepared in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments and the absence of footnotes.
 
(c)         Officer’s Certificate.  At the time of delivery of the financial
statements provided for in Sections 6.1(a) and 6.1(b) above, a certificate of a
Financial Officer of the Borrower substantially in the form of Schedule 6.1(c),
(i) demonstrating compliance with the financial covenants contained in Sections
6.10 and 6.11 by calculation thereof as of the end of each such fiscal period,
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto and (iii) certifying
as to the Borrower’s current senior unsecured (non-credit enhanced) long term
debt rating from S&P and/or Moody’s.
 
54

--------------------------------------------------------------------------------

(d)         Reports.  Promptly upon transmission or receipt thereof, (a) copies
of any filings on Forms 8-K, 10-Q or 10-K and any other material filings or
registrations with the SEC, or any successor agency, and copies of all financial
statements, proxy statements, material notices and material reports as the
Borrower or any of its Subsidiaries shall send to its shareholders or to a
holder of any Indebtedness owed by the Borrower or any of its Subsidiaries in
its capacity as such a holder and (b) upon the request of the Administrative
Agent, all reports and written information provided or received within the two
year period prior to the date of the request to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters.
 
(e)       Notices.  The Borrower will give written notice to the Administrative
Agent (a) promptly upon obtaining knowledge thereof, of the occurrence of an
event or condition consisting of a Default or Event of Default, specifying the
nature and existence thereof and what action the Borrower proposes to take with
respect thereto, (b) upon the occurrence of any of the following with respect to
the Borrower or any of its Subsidiaries: (i) promptly upon the Borrower’s
determination thereof, the pendency or commencement of any litigation, arbitral
or governmental proceeding against such Person which is reasonably likely to
have a Material Adverse Effect, or (ii) promptly upon the Borrower’s
determination thereof, the institution of any proceedings against such Person
with respect to, or the receipt of notice by such Person of potential liability
or responsibility for violation, or alleged violation of any federal, state or
local law, rule or regulation, including but not limited to, Environmental Laws,
the violation of which would likely have a Material Adverse Effect, (c) promptly
upon obtaining knowledge thereof, of any change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary that the
Borrower’s external auditors consider to have a material impact on the
consolidated financial statements of the Borrower and its  Subsidiary, and (d)
promptly upon obtaining knowledge thereof, of the determination by the
Registered Public Accounting Firm providing the opinion required under Section
6.1(a)(ii) (in connection with its preparation of such opinion) or the
Borrower’s determination at any time of the occurrence or existence of any
Internal Control Event.
 
(f)         ERISA.  Upon obtaining knowledge thereof, the Borrower will give
written notice to the Administrative Agent promptly (and in any event within
five business days) of: (i) of any event or condition, including, but not
limited to, any Reportable Event, that constitutes, or might reasonably lead to,
an ERISA Event; or (ii) any change in the funding status of any Pension Plan
that reasonably could be expected to have a Material Adverse Effect, together
with a description of any such event or condition or a copy of any such notice
and a statement by  a Financial Officer of the Borrower briefly setting forth
the details regarding such event, condition, or notice, and the action, if any,
which has been or is being taken or is proposed to be taken by the Borrower with
respect thereto.  Promptly upon request, the Borrower shall furnish the
Administrative Agent and the Lenders with such additional information concerning
any Plan as may be reasonably requested, including, but not limited to, copies
of each annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan year” (within the meaning of Section 3(39) of ERISA).
 
55

--------------------------------------------------------------------------------

(g)         Change of Control; Reorganization.  Upon obtaining knowledge
thereof, the Borrower will promptly provide the Administrative Agent and the
Lenders with (i) written notice of any actual or expected Change of Control or
Reorganization, (ii) the circumstances and relevant facts regarding such Change
of Control or Reorganization (including the information with respect to pro
forma historical income, cash flow and capitalization, each after giving effect
to such Change of Control or Reorganization, as the case may be), and (iii) such
additional information and documents regarding such Change of Control or
Reorganization as may be reasonably requested by the Administrative Agent and/or
any Lender.
 
(h)        Debt Rating.  No later than five (5) days after a Financial Officer
obtains knowledge of any such issuance of change, give notice to the
Administrative Agent (by telephone, followed promptly by written notice
transmitted by facsimile with a hard copy sent promptly thereafter) of any
issuance of change (either expressly or pursuant to a letter from S&P or Moody’s
stating an “implied” rating), in rating by S&P or Moody’s in respect of the
Borrower’s non‑credit enhanced senior long‑term debt (secured or unsecured),
together with details thereof.
 
(i)        Other Information.  With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of the Borrower or any of its Subsidiaries as the Administrative Agent or the
Required Lenders may reasonably request.
 
(j)        Anti-Money-Laundering; Beneficial Ownership Regulation. Promptly
following any request therefor, provide information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the PATRIOT Act and the Beneficial
Ownership Regulation.
 
Documents required to be delivered pursuant to Section 6.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.1; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
 
56

--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, Syndtrak, IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public‑side” Lenders (i.e.,
Lenders who may have personnel who do not wish to receive material non‑public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Person’s securities) (each,
a “Public Lender”).  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered
under the Securities Exchange Act of 1934 and/or publicly traded on a registered
securities exchange or in a generally accepted over-the-counter market, or is
actively contemplating issuing any such securities, (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of Securities Laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.14; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information”.  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”. 
Notwithstanding any other provision contained herein, nothing in this paragraph
shall be deemed to authorize or otherwise encourage any Lender to effect any
transaction in the Borrower’s publicly traded securities while in possession of
any information of a non-public nature that is included in any Borrower
Materials designated as “PUBLIC” in the Platform.
 
6.2                        Preservation of Existence and Franchises.
 
Except as would not result in a Material Adverse Effect, the Borrower will, and
will cause each of its Subsidiaries to, do all things necessary to preserve and
keep in full force and effect its existence, rights, franchises and authority.
 
6.3                        Books and Records.
 
The Borrower will, and will cause each of its Subsidiaries to, keep complete and
accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
 
6.4                        Compliance with Law.
 
The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders, and all applicable restrictions imposed by
all Governmental Authorities, applicable to it and its property if noncompliance
with any such law, rule, regulation, order or restriction would have a Material
Adverse Effect.
 
6.5                        Payment of Taxes and Other Indebtedness.
 
Except as otherwise provided pursuant to the terms of the definition of
“Permitted Liens” set forth in Section 1.1, the Borrower will, and will cause
each of its Subsidiaries to, pay and discharge (a) all taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent, (b) all
lawful claims (including claims for labor, materials and supplies) which, if
unpaid, might give rise to a Lien upon any of its properties, and (c) except as
prohibited hereunder, all of its other Indebtedness as it shall become due.
 
57

--------------------------------------------------------------------------------

6.6                        Insurance.
 
The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance, which may include self insurance,
in such amounts and covering such risks as is consistent with sound business
practices and similarly situated corporations.
 
6.7                        Maintenance of Property.
 
The Borrower will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses.
 
6.8                        Use of Proceeds.
 
The Borrower will use the proceeds of the Loans solely for the purposes set
forth in Section 5.13.
 
6.9                        Audits/Inspections.
 
Upon reasonable notice and during normal business hours, the Borrower will, and
will cause each of its Subsidiaries to, permit representatives appointed by the
Administrative Agent, including, without limitation, independent accountants,
agents, attorneys, and appraisers to visit and inspect its property, including
its books and records, its accounts receivable and inventory, its facilities and
its other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of information provided to the Lenders and to discuss all such
matters with the officers, employees and representatives of such Person.
 
6.10                      Adjusted Debt to EBITDAR Ratio.
 
The Borrower shall cause the ratio of Consolidated Adjusted Debt to Consolidated
EBITDAR as of the last day of each fiscal quarter to be no greater than 3.50 to
1.00.
 
6.11                      Interest Coverage Ratio.
 
The Borrower shall cause the Consolidated Interest Coverage Ratio as of the last
day of each fiscal quarter to be no less than 2.50 to 1.0.
 
6.12                      Anti-Corruption Laws.
 
The Borrower shall conduct its businesses in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.


58

--------------------------------------------------------------------------------

ARTICLE VII
NEGATIVE COVENANTS
 
The Borrower hereby covenants and agrees that, so long as this Credit Agreement
is in effect or any amounts payable hereunder or under any other Credit Document
shall remain outstanding, and until all of the Commitments hereunder shall have
terminated:
 
7.1                        Liens.
 
The Borrower will not, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
Property, whether now owned or after acquired, except for Permitted Liens.
 
7.2                        Nature of Business.
 
The Borrower will not, nor will it permit any of its Subsidiaries to,
substantively alter the character or conduct of the business conducted by any
such Person as of the Closing Date.
 
7.3                        Consolidation, Merger, Sale or Purchase of Assets,
Etc.
 
The Borrower will not, nor will it permit any of its Subsidiaries to:
 
(a)          except in connection with a disposition of assets permitted by the
terms of subsection (c) below, dissolve, liquidate or wind up their affairs;
 
(b)         enter into any transaction of merger or consolidation; provided,
however, that, so long as no Default or Event of Default would be directly or
indirectly caused as a result thereof, (i) the Borrower may merge or consolidate
with any of its Subsidiaries provided that the Borrower is the surviving
corporation; (ii) any Subsidiary of the Borrower may merge or consolidate with
any other Subsidiary of the Borrower; (iii)  the Borrower or any of its
Subsidiaries may merge or consolidate with any Person (other than the Borrower
or any of its Subsidiaries) provided that (A) the Borrower or a Subsidiary of
the Borrower  is the surviving corporation and (B) after giving effect on a  pro
forma basis to such merger or consolidation, no Default or Event of Default
would exist hereunder; and (iv) the Borrower may consummate the Reorganization
pursuant to and in accordance with the provisions of the last paragraph of this
Section 7.3.
 
(c)          sell, lease, transfer or otherwise dispose of (whether in one
transaction or in a series of transactions)  all or substantially all of the
assets of the Borrower and its Subsidiaries, taken as a whole (including, in
each case, pursuant to a Division) (whether now owned or hereafter acquired);
provided, however, the Borrower may consummate the Reorganization pursuant to
and in accordance with the last paragraph of this Section 7.3; or
 
(d)         except as otherwise permitted by Section 7.3(a) or Section 7.3(b),
acquire all or any portion of the capital stock or securities of any other
Person or purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) all or any substantial part of the Property of
any other Person; provided that (i) the Borrower or any of its Subsidiaries
shall be permitted to make acquisitions of the type referred to in this Section
7.3(d), so long as such acquisitions are non-hostile and (ii) after giving
effect on a pro forma basis to any such acquisition (including but not limited
to any Indebtedness to be incurred or assumed by the Borrower or any of its
Subsidiaries in connection therewith), no Default or Event of Default would
exist hereunder.
 
59

--------------------------------------------------------------------------------

Notwithstanding the foregoing, but subject to the following provisions of this
paragraph, the Borrower will be permitted to effect an internal reorganization
that will result in the Borrower changing its state of incorporation from Nevada
to Delaware and that will be accomplished either by (i) the Borrower merging
with and into a new wholly-owned Subsidiary of the Borrower, which Subsidiary
(x) will be incorporated in the state of Delaware and the surviving corporation
of such merger, (y) shall, as a result of such merger, assume by operation of
law all of the rights and obligations of the Borrower under the Credit
Agreement, and (z) shall, immediately after the consummation of such merger,
have management and controlling ownership substantially similar to that of the
Borrower immediately prior to the consummation of such merger or (ii) if
applicable, the Borrower becoming a wholly-owned Subsidiary of a new holding
company incorporated in the State of Delaware, the outstanding capital stock of
which holding company will be owned by the current shareholders of the Borrower
(either such transaction, the “Reorganization”).  The Lenders hereby agree that
the Borrower shall be permitted to consummate the Reorganization so long as (i)
the consummation of the Reorganization shall not result in a material and
adverse impact to the interests of the Administrative Agent and/or the Lenders
under this Credit Agreement and the Notes, and (ii) after giving effect to the
Reorganization, (A) the Borrower become a wholly-owned subsidiary of a
corporation organized in the State of Delaware and (B) that the management and
controlling ownership of such parent corporation immediately after the
consummation of the Reorganization be substantially similar to that of the
Borrower immediately prior to the consummation of the Reorganization.  The
Borrower hereby agrees (i) to provide the Administrative Agent and the Lenders
with such additional information and documents related to the Reorganization as
may be reasonably requested by the Administrative Agent and/or any Lender and
(ii) to execute within a reasonable time after consummation of the
Reorganization (not to exceed sixty (60) days unless otherwise agreed by the
Administrative Agent) such appropriate amendments, corporate authority documents
and other supporting documents to or under the Credit Agreement evidencing any
changes made necessary by the consummation of the Reorganization (including,
without limitation, (x) in the event the Borrower merges with and into a new
wholly-owned Subsidiary of the Borrower, a legal opinion of Borrower’s counsel,
in form and substance reasonably acceptable to the Administrative Agent’s legal
counsel, addressing the enforceability of the Credit Documents with respect to
such surviving Subsidiary and (y) in the event that the Borrower becomes a
wholly-owned subsidiary of a new parent holding company incorporated in
Delaware, a guaranty by such new parent holding company of the Borrower’s
obligations under the Credit Agreement) and such other changes as may be
mutually agreed to by the Borrower (or its successor, if applicable) and the
parties hereto, each in form and substance reasonably acceptable to the Borrower
(or its successor, if applicable), the Administrative Agent and the Required
Lenders.  The Borrower acknowledges that the agreement of the Lenders evidenced
in this paragraph is given in reliance upon the foregoing conditions and
agreements and shall be deemed revoked if any such condition or agreement is
breached.
 
7.4                        Fiscal Year.
 
The Borrower will not, nor will it permit any of its Subsidiaries to, change its
fiscal year without first obtaining the written consent of the Required Lenders
(such consent not to be unreasonably withheld).
 
60

--------------------------------------------------------------------------------

7.5                        Subsidiary Indebtedness.
 
The Borrower will not permit any of its Subsidiaries to contract, create, incur,
assume or permit to exist any Indebtedness, except:
 
(a)          Indebtedness set forth on Schedule 7.5 (and any renewals,
refinancings or extensions thereof on terms and conditions no more favorable, in
the aggregate, to such creditor than such existing Indebtedness and in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension);
 
(b)        intercompany Indebtedness owed by a Subsidiary of the Borrower to the
Borrower or to one or more wholly-owned Subsidiaries of the Borrower;
 
(c)          Indebtedness of the Subsidiaries (excluding intercompany
Indebtedness owed to the Borrower or to one or more wholly-owned Subsidiaries of
the Borrower) incurred after the Closing Date to provide all or a portion of the
purchase price of short-lived assets (such as trucks and computer equipment)
which may be treated as Capital Leases in accordance with GAAP;
 
(d)         Indebtedness of the Subsidiaries (excluding intercompany
Indebtedness owed to the Borrower or to one or more wholly-owned Subsidiaries of
the Borrower) incurred in connection with synthetic leases, tax retention
operating leases, off-balance sheet loans or similar off-balance sheet
financings in an aggregate amount not to exceed $150,000,000 in any two
consecutive fiscal years; and
 
(e)       other Indebtedness of the Subsidiaries (excluding intercompany
Indebtedness owed to the Borrower or to one or more wholly-owned Subsidiaries of
the Borrower) in an aggregate principal amount not to exceed, at any time
outstanding, together with Indebtedness secured by Liens permitted pursuant to
clause (xvii) of the definition of “Permitted Liens”, 10% of Consolidated Net
Tangible Assets.
 
7.6                        Sanctions.
 
The Borrower will not, nor will it permit any of its Subsidiaries to, directly
or indirectly, use the proceeds of any Loan, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person, to (a) fund any activities or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or (b) in any other manner that will result in a violation of
Sanctions by any Person participating in the Loan.
 
7.7                        Anti-Corruption Laws.
 
The Borrower will not, nor will it permit any of its Subsidiaries to, directly
or indirectly, use the proceeds of any Loan for any purpose which would breach
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions.
 
61

--------------------------------------------------------------------------------

ARTICLE VIII
EVENTS OF DEFAULT
 
8.1                        Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a)          Payment.  The Borrower shall
 
(i)          default in the payment when due of any principal of any of the
Loans, or
 
(ii)         default, and such default shall continue for five (5) or more
Business Days, in the payment when due of any interest on the Loans, or of any
Fees or other amounts owing hereunder, under any of the other Credit Documents
or in connection herewith or therewith; or
 
(b)          Representations.  Any representation, warranty or statement made or
deemed to be made by the Borrower herein, in any of the other Credit Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made; or
 
(c)          Covenants.  The Borrower shall
 
(i)          default in the due performance or observance of any term, covenant
or agreement contained in Sections 6.2, 6.8, 6.10, 6.11 or 7.1 through 7.3,
inclusive, 7.5 and 7.6;
 
(ii)          default in the due performance of any term, covenant or agreement
contained in Section 6.1 and such default shall continue unremedied for a period
of at least 5 days after the earlier of a Financial Officer of the Borrower
becoming aware of such default or notice thereof by the Administrative Agent; or
 
(iii)        default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i) or (c)(ii) of this Section 8.1) contained in this Credit Agreement and
such default shall continue unremedied for a period of at least 30 days after
the earlier of a responsible officer of the Borrower becoming aware of such
default or notice thereof by the Administrative Agent; or
 
(d)          Bankruptcy, etc.  Any Bankruptcy Event shall occur with respect to
the Borrower or any of its Subsidiaries; or
 
(e)          Other Indebtedness.  With respect to any Indebtedness (other than
Indebtedness outstanding under this Credit Agreement or owing to the Borrower or
any of its Subsidiaries) in excess of $100,000,000 in the aggregate for the
Borrower and its Subsidiaries taken as a whole, (i) the Borrower or any of its
Subsidiaries shall (A) default in any payment (beyond the applicable grace or
cure period with respect thereto, if any) with respect to any such Indebtedness,
or (B) default in the observance or performance relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders) to cause, any such Indebtedness to become due, or to be required to be
purchased or redeemed, prior to the applicable maturity date, but after the
expiration of all applicable grace or cure periods; or (ii) any such
Indebtedness shall be declared due and payable, or required to be prepaid other
than by a regularly scheduled required prepayment, prior to the stated maturity
thereof and shall not be repaid when due; or
 
62

--------------------------------------------------------------------------------

(f)        Judgments.  One or more judgments or decrees shall be entered against
the Borrower or any of its Subsidiaries involving a liability of $100,000,000 or
more in the aggregate (to the extent not paid or covered by insurance) and any
such judgments or decrees shall not have been vacated, discharged or stayed or
bonded pending appeal within 30 days from the entry thereof, or if longer,
within the applicable appeal period (but in no event for more than 90 days from
the entry thereof); or
 
(g)        ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or
 
(h)          [Reserved].
 
(i)          Invalidity of Credit Documents.  Any material provision of any
Credit Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all Indebtedness under the Credit Documents, ceases to be in full force
and effect; or the Borrower contests in any manner the validity or
enforceability of any provision of any Credit Document; or the Borrower denies
that it has any or further liability or obligation under any Credit Document, or
purports to revoke, terminate or rescind any provision of any Credit Document.
 
8.2                       Acceleration; Remedies.
 
Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders or cured
to the satisfaction of the Required Lenders (pursuant to the voting procedures
in Section 10.6), the Administrative Agent shall, upon the request and direction
of the Required Lenders, by written notice to the Borrower take any of the
following actions:
 
(a)          Termination of Commitments.  Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.
 
(b)       Acceleration.  Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations of any and every kind owing by the Borrower to the Administrative
Agent and/or any of the Lenders hereunder to be due whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.
 
63

--------------------------------------------------------------------------------

(c)          Enforcement of Rights.  Enforce any and all rights and interests
created and existing under the Credit Documents and all rights of set-off.
 
Notwithstanding the foregoing, if an Event of Default specified in Section
8.1(d) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid Fees and
other indebtedness or obligations owing to the Administrative Agent and/or any
of the Lenders hereunder in respect thereof automatically shall immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders.
 
ARTICLE IX
AGENCY PROVISIONS
 
9.1                        Appointment and Authority.
 
Each Lender hereby designates and appoints U.S. Bank as administrative agent (in
such capacity as Administrative Agent hereunder, the “Administrative Agent”) of
such Lender to act as specified herein and the other Credit Documents, and each
such Lender hereby authorizes the Administrative Agent as the agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated by the terms hereof and of the other
Credit Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere herein and in
the other Credit Documents, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Administrative Agent.  The provisions of this Section are solely for
the benefit of the Administrative Agent and the Lenders and the Borrower shall
have no rights as a third party beneficiary of the provisions hereof.  In
performing its functions and duties under this Credit Agreement and the other
Credit Documents, the Administrative Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Borrower or any of
its Affiliates.
 
9.2                        Delegation of Duties.
 
The Administrative Agent may execute any of its respective duties hereunder or
under the other Credit Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties; provided that the use of any agents or attorneys-in-fact shall not
relieve the Administrative Agent of its duties hereunder.
 
9.3                        Exculpatory Provisions.
 
The Administrative Agent and its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall not be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person’s own gross negligence or willful misconduct), or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower contained herein or in any of
the other Credit Documents or in any certificate, report, document, financial
statement or other written or oral statement referred to or provided for in, or
received by the Administrative Agent under or in connection herewith or in
connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of the
Borrower to perform its obligations hereunder or thereunder.  The Administrative
Agent shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Credit
Agreement, or any of the other Credit Documents or for any representations,
warranties, recitals or statements made herein or therein or made by the
Borrower in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Administrative Agent
to the Lenders or by or on behalf of the Borrower to the Administrative Agent or
any Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default or to
inspect the properties, books or records of the Borrower or any of its
Affiliates.
 
64

--------------------------------------------------------------------------------

9.4                        Reliance on Communications.
 
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, facsimile, telex or teletype
message, statement, order or other document or conversation reasonably believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower, independent accountants
and other experts selected by the Administrative Agent with reasonable care). 
The Administrative Agent may deem and treat the Lenders as the owner of their
respective interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 10.3(b) hereof.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement or under any of the other Credit Documents
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Credit Documents in
accordance with a request of the Required Lenders (or to the extent specifically
provided in Section 10.6, all the Lenders) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns).
 
9.5                        Notice of Default.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to the Credit Document, describing such Default or Event of Default and stating
that such notice is a “notice of default.” In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders.
 
9.6                        Non-Reliance on Administrative Agent and Other
Lenders.
 
Each Lender expressly acknowledges that each of the Administrative Agent and its
officers, directors, employees, agents, attorneys-in-fact or affiliates has not
made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of the Borrower or any of its Affiliates, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower or its Affiliates and made its own decision to
make its Loans hereunder and enter into this Credit Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and its
Affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial or other conditions, prospects or creditworthiness
of the Borrower or any of its Affiliates which may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
 
65

--------------------------------------------------------------------------------

9.7                        Indemnification.
 
The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitments (or if the Commitments have expired or been terminated, in
accordance with the respective principal amounts of outstanding Loans and
Participation Interests of the Lenders), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the final payment of all of
the obligations of the Borrower hereunder and under the other Credit Documents)
be imposed on, incurred by or asserted against the Administrative Agent in its
capacity as such in any way relating to or arising out of this Credit Agreement
or the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of the Administrative Agent.  If any
indemnity furnished to the Administrative Agent for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The agreements in this Section shall survive the repayment of the
Loans and other obligations under the Credit Documents and the termination of
the Commitments hereunder.
 
9.8          Administrative Agent in its Individual Capacity.
 
U.S. Bank and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Borrower and its respective Affiliates as though U.S.
Bank were not the Administrative Agent hereunder and without notice to or
consent of the Lenders.  The Lenders acknowledge that, pursuant to such
activities, U.S. Bank and its Affiliates may receive information regarding the
Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrower or such Affiliate) and
acknowledge that the Administrative Agent shall not be under any obligation to
provide such information to them.  With respect to its Loans, U.S. Bank shall
have the same rights and powers under the Credit Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” include U.S. Bank in its individual
capacity.
 
66

--------------------------------------------------------------------------------

9.9                        Successor Administrative Agent.
 
The Administrative Agent may at any time resign upon 20 days’ written notice to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United
States; provided that, so long as no Default or Event of Default has occurred
and is continuing, such successor Administrative Agent shall be reasonably
acceptable to the Borrower.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents, (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Article IX and (3) the
retiring Administrative Agent will provide to the Borrower and the Lenders
reasonable access to the Register and/or copies of each Lender’s Administrative
Questionnaire.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Article IX).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 10.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Any resignation by U.S. Bank as Administrative Agent pursuant to this Section
9.9 shall also constitute its resignation as Swingline Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swingline Lender.
 
9.10                      Arranger.
 
The Arranger, in its capacity as such, shall have no rights, powers, duties or
obligations under this Credit Agreement or any of the other Credit Documents.
 
9.11                      Certain ERISA Matters.
 
(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:
 
(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Credit Agreement,
 
67

--------------------------------------------------------------------------------

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement,
 
(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Credit Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Credit Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Credit Agreement, or
 
(iii)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Credit Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Credit Agreement, any Credit Document or any documents related hereto or
thereto)
 
ARTICLE X
MISCELLANEOUS
 
10.1                      Notices.
 
(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing, and except as otherwise expressly provided
herein, all notices and other communications shall have been duly given and
shall be effective (i) when delivered, (ii) when transmitted and received (by
confirmation of receipt) via telecopy (or other facsimile device) to the number
set out below, (iii) the day on which the same has been delivered by a reputable
national overnight air courier service to the addressee, or (iv) the day on
which the same is delivered to the addressee or delivery refused by the
addressee by certified or registered mail, postage prepaid, in each case to the
respective parties at the address, in the case of the Borrower, the
Administrative Agent or the Swingline Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.1, and, in the case of the Lenders, to the address, facsimile
number, electronic mail address specified in its Administrative Questionnaire,
or at such other address as such party may specify by written notice to the
other parties hereto.
 
68

--------------------------------------------------------------------------------

(b)       Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)         The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  FURTHERMORE,
THE BORROWER DOES NOT WARRANT THE ADEQUACY OF THE PLATFORM, AND MAKES NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IN CONNECTION WITH
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
69

--------------------------------------------------------------------------------

(d)         Change of Address, Etc.  Each of the Borrower, the Administrative
Agent and the Swingline Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the Swingline Lender.  In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including Securities Laws, to review Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of Securities Laws.
 
(e)         Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon, in good faith, any
notices (including telephonic or electronic Notices of Borrowing) purportedly
given by or on behalf of the Borrower and reasonably understood by the
Administrative Agent and/or the Lenders, as applicable, to be authentic even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower (but excluding any such
losses, costs, expenses and  liabilities that (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of the Administrative Agent or such
Related Party or (y) result from a claim brought by the Borrower against the
Administrative Agent or such Related Party for breach in bad faith of such
party’s obligations hereunder or under any other Credit Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction).  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
70

--------------------------------------------------------------------------------

10.2                      Right of Set-Off.
 
In addition to any rights now or hereafter granted under applicable law, and not
by way of limitation of any such rights, upon the occurrence of an Event of
Default, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of such Person to such
Lender hereunder, under the Notes or the other Credit Documents, irrespective of
whether such Lender shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Lender subsequent thereto; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.19
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Any Person purchasing a participation in the Loans and Commitments
hereunder pursuant to Section 3.13 or Section 10.3(d) may exercise all rights of
set-off with respect to its participation interest as fully as if such Person
were a Lender hereunder.
 
10.3                      Successors and Assigns.
 
(a)        Successors and Assigns Generally.  The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender other than in connection with a Reorganization permitted by Section 7.3
hereof and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.3(b), (ii) by way of participation in accordance with
the provisions of Section 10.3(d), (iii) to an SPV in accordance with the
provisions of Section 10.3(g), or (iv) by way of a pledge of its Loans hereunder
to a Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank (and any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.
 
(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.3(b), participations in Swingline
Loans) at the time owing to it; provided, that any such assignment shall be
subject to the following conditions:
 
(i)          Minimum Amounts.
 
(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
71

--------------------------------------------------------------------------------

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the revolving credit facility hereunder, and in integral multiples of
$1,000,000 in excess thereof unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
 
(ii)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans;
 
(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund; and
 
(C)          the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the revolving credit facility hereunder.
 
(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)        No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).
 
72

--------------------------------------------------------------------------------

(vi)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Swingline Loans in accordance with its Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.9, 3.10 and 3.11 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.3(d).
 
(c)         Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The Administrative Agent will make
reasonable efforts to maintain the accuracy of the Register and to promptly
update the Register from time to time, as necessary (including with regard to
assignments of Loans and transfers of Notes).  The entries in the Register shall
be conclusive, absent convincing evidence to the contrary, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary. 
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
 
73

--------------------------------------------------------------------------------

(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations Swingline Loans)); provided that (i)
such Lender’s obligations under this Credit Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.7 without regard to the existence of any
participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clauses (a) and (b) of Section 10.6 that affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.9,
3.10 and 3.11 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section (it being
understood that the documentation required under Section 3.10(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant (A) agrees to be subject to
the provisions of Section 3.17 as if it were an assignee under paragraph (b) of
this Section and (B) shall not be entitled to receive any greater payment under
Sections 3.9 or 3.10, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.17 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.2 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.14 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under any Credit Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary.  For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
 
(e)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
74

--------------------------------------------------------------------------------

(f)          [Reserved].
 
(g)         Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPV”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPV to fund any
Loan, and (ii) if an SPV elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under Section 3.14. 
Each party hereto hereby agrees that (i) neither the grant to any SPV nor the
exercise by any SPV of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this Credit
Agreement (including its obligations under Section 3.4), (ii) no SPV shall be
liable for any indemnity or similar payment obligation under this Credit
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Credit Document, remain the lender of
record hereunder.  The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Credit Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPV, it will not institute against, or join any other Person in instituting
against, such SPV any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPV may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (unless waived by the Administrative Agent in its sole discretion),
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPV.
 
(h)         Resignation as Swingline Lender after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time U.S. Bank assigns all
of its Revolving Credit Commitments and Revolving Credit Loans pursuant to
Section 10.3(b), U.S. Bank may, upon 30 days’ notice to the Borrower, resign as
Swingline Lender.  In the event of any such resignation as Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor
Swingline Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of U.S. Bank as
Swingline Lender, as the case may be. If U.S. Bank resigns as Swingline Lender,
it shall retain all the rights of the Swingline Lender provided for hereunder
with respect to Swingline Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.2(B).  Upon the appointment of a successor Swingline
Lender, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swingline Lender.
 
75

--------------------------------------------------------------------------------

10.4                      No Waiver; Remedies Cumulative.
 
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Lender
and the Borrower shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.  The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have.  No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.2 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Credit
Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.2 (subject to the terms of Section 3.14), (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to the Borrower under any debtor relief law or
(d) the Swingline Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as Swingline Lender) hereunder and under the
other Credit Documents; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Credit
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 3.14, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
76

--------------------------------------------------------------------------------

10.5                      Payment of Expenses, etc.
 
The Borrower agrees to:  (a) pay all reasonable out-of-pocket costs and expenses
(i) of the Administrative Agent and the Arranger (and their respective
Affiliates) in connection with the syndication of the credit facilities provided
for herein, the negotiation, preparation, execution and delivery and
administration of this Credit Agreement and the other Credit Documents and the
documents and instruments referred to therein (including, subject to any agreed
upon limitations, the reasonable and documented out-of-pocket fees and expenses
of a single law firm acting as counsel for such Persons, taken as a whole (and,
in the case of an actual or perceived conflict of interest, where the Person
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Person)
and, if necessary, of a single local counsel in each appropriate jurisdiction))
and any amendment, waiver or consent relating hereto and thereto including, but
not limited to, any such amendments, waivers or consents resulting from or
related to any work-out, renegotiation or restructure relating to the
performance by the Borrower under this Credit Agreement and (ii) of the
Administrative Agent and the Lenders (and their respective Affiliates) in
connection with enforcement of the Credit Documents and the documents and
instruments referred to therein (including, without limitation, in connection
with any such enforcement, the reasonable and documented fees and disbursements
of counsel for the Administrative Agent and each of the Lenders); (b) pay and
hold each of the Lenders harmless from and against any and all future stamp and
other similar taxes with respect to the foregoing matters and save each of the
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
such Lender) to pay such taxes; and (c) indemnify the Administrative Agent, each
Lender, the Arranger and their respective officers, directors, employees,
representatives, agents and Affiliates (each an “Indemnitee”) from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of (i) any investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto, but excluding any investigation initiated by the Person seeking
indemnification hereunder) related to the entering into and/or performance of
any Credit Document or the use of proceeds of any Loans (including other
extensions of credit) hereunder or the consummation of any other transactions
contemplated in any Credit Document, including, without limitation, the
reasonable fees and disbursements of counsel (including non-duplicative
allocated costs of internal counsel) incurred in connection with any such
investigation, litigation or other proceeding or (ii) the presence or Release of
any Materials of Environmental Concern at, under or from any Property owned,
operated or leased by the Borrower or any of its Subsidiaries, or the failure by
the Borrower or any of its Subsidiaries to comply with any Environmental Law
(but excluding, in the case of either of clause (i) or (ii) above, any such
losses, liabilities, claims, damages or expenses to the extent that they
resulted from (x) the bad faith, gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (y) a material breach by the relevant Indemnitee (as
determined by a court of competent jurisdiction in a final non-appealable
judgment) of the express contractual obligations of such Indemnitee under any
Credit Document pursuant to a claim made by the Borrower or (z) any disputes
between or among any of the Indemnitees and not arising from any act or omission
by the Borrower or any of its Affiliates, other than claims against any
Indemnitee (or its Affiliates) in its capacity as an agent or Arranger with
respect to the Credit Documents.  In no event shall the Administrative Agent or
any Lender be liable for any damages arising from the use by others of any
information or other materials obtained through Syndtrak or other similar
information transmission systems in connection with this Credit Agreement, other
than to the extent of direct or actual damages resulting from the gross
negligence or willful misconduct of such party or material breach in bad faith
by such party of its express contractual obligations hereunder with respect to
such information or materials as determined, in each case, by a final and
nonappealable judgment of a court of competent jurisdiction.  In no event shall
the Borrower, any of its Affiliates or any Indemnitee be liable for any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) that may be alleged as a result of this Credit Agreement or any other
Credit Document or any of the transactions contemplated hereby or thereby
(except, in the case of the Borrower, to the extent otherwise required to be
indemnified by the Borrower pursuant to the terms of this Section 10.5).
 
10.6                      Amendments, Waivers and Consents.
 
Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrower (with prompt written notice of the same delivered to the Administrative
Agent), provided, however, that:
 
(a)          no such amendment, change, waiver, discharge or termination shall,
without the consent of each Lender directly affected thereby (other than
Defaulting Lenders), (i) reduce the rate or extend the time of payment of
interest (other than as a result of (x) waiving the applicability of any
post-default increase in interest rates or (y) an amendment approved by the
Required Lenders as set forth in the definition of “Applicable Margin” following
the withdrawal by S&P and Moody’s of their ratings on the Borrower’s senior
unsecured (non-credit enhanced) long term debt) on any Loan or fees hereunder,
(ii) reduce the rate or extend the time of payment of any fees owing hereunder,
(iii) extend (A) the Commitment of any Lender, or (B) the final maturity of any
Loan, or any portion thereof, or (iv) reduce the principal amount on any Loan or
extend the time of payment thereof;
 
77

--------------------------------------------------------------------------------

(b)         no such amendment, change, waiver, discharge or termination shall,
without the consent of each Lender directly affected thereby (other than
Defaulting Lenders), (i) increase the Commitment of any Lender over the amount
thereof in effect (it being understood and agreed that a waiver of any Default
or Event of Default shall not constitute a change in the terms of any Commitment
of any Lender), (ii) amend, modify or waive any provision of this Section 10.6
or Section 3.14 or Section 3.15(b), (iii) reduce or increase any percentage
specified in, or otherwise modify, the definition of “Required Lenders,” or (iv)
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under (or in respect of) the Credit Documents to which it is a
party;
 
(c)         no provision of (i) Section 2.2 may be amended without the consent
of the Swingline Lender and (ii) Article IX may be amended without the consent
of the Administrative Agent, such consent in each case not to be unreasonably
withheld; and
 
(d)        designation of the Master Account or of any Financial Officer may not
be made without the written consent of at least two Financial Officers of the
Borrower.
 
Notwithstanding anything to the contrary herein, (i) the Administrative Agent’s
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
 
10.7                      Counterparts.
 
This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement, the other Credit Documents, and any separate letter agreements
with respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Subject to Section 4.1, this Credit Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Credit Agreement
by facsimile or other electronic imaging means (e.g. “pdf” or “tiff”) shall be
effective as delivery of a manually executed counterpart of this Credit
Agreement.
 
78

--------------------------------------------------------------------------------

10.8                      Headings.
 
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
 
10.9                      Survival.
 
All indemnities set forth herein, including, without limitation, in Section 3.9,
3.10, 3.11, 9.7 or 10.5 shall survive the execution and delivery of this Credit
Agreement, the making of the Loans, the repayment of the Loans and other
obligations under the Credit Documents and the termination of the Commitments
hereunder, and all representations and warranties made by the Borrower herein
shall survive delivery of the Notes and the making of the Loans hereunder.
 
10.10                    Governing Law; Submission to Jurisdiction; Venue.
 
(a)       THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York in
New York County, or of the United States for the Southern District of New York,
and, by execution and delivery of this Credit Agreement, the Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the nonexclusive jurisdiction of such courts.  The Borrower
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
set out for notices pursuant to Section 10.1, such service to become effective
three (3) days after such mailing.  Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or to otherwise proceed against the Borrower in any
other jurisdiction.
 
(b)        The Borrower hereby irrevocably waives any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
(c)        TO THE EXTENT PERMITTED BY LAW, EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
10.11                    Severability.
 
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions. Without limiting the foregoing provisions of this Section 10.11, if
and to the extent that the enforceability of any provisions in this Credit
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the Swingline Lender,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
 
79

--------------------------------------------------------------------------------

10.12                    Entirety.
 
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
 
10.13                    Binding Effect.
 
(a)         This Credit Agreement shall become effective at such time on or
after the Closing Date when it shall have been executed by the Borrower and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Lender
and their respective successors and assigns. The term of this Credit Agreement
shall be until no Loans or any other amounts payable hereunder or under any of
the other Credit Documents shall remain outstanding and until all of the
Commitments hereunder shall have expired or been terminated.
 
10.14                    Confidentiality.
 
The Administrative Agent and the Lenders agree to keep confidential (and to
cause their respective affiliates, officers, directors, employees, agents and
representatives to keep confidential) all information, materials and documents
furnished to the Administrative Agent or any such Lender by or on behalf of the
Borrower (whether before or after the Closing Date) which relates to the
Borrower or any of its Subsidiaries (the “Information”).  Notwithstanding the
foregoing, the Administrative Agent and each Lender shall be permitted to
disclose Information (i) to its affiliates, officers, directors, employees,
agents and representatives in connection with its participation in any of the
transactions evidenced by this Credit Agreement or any other Credit Documents or
the administration of this Credit Agreement or any other Credit Documents; (ii)
to the extent required by applicable laws and regulations or by any subpoena or
similar legal process, or requested by any Governmental Authority; (iii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Credit Agreement or any agreement entered into pursuant to
clause (iv) below, (B) becomes available to the Administrative Agent or such
Lender on a non-confidential basis from a source other than the Borrower or (C)
was available to the Administrative Agent or such Lender on a non-confidential
basis prior to its disclosure to the Administrative Agent or such Lender by the
Borrower; (iv) to any actual or prospective assignee, participant or
counterparty (or its advisors) to any swap, hedge, securitization or derivative
transaction relating to any of its rights or obligations under this Credit
Agreement or relating to the Borrower and its obligations so long as such actual
or prospective assignee, participant or counterparty (or its advisor) first
specifically agrees in a writing furnished to and for the benefit of the
Borrower to be bound by that terms of this Section 10.14; (v) to the extent
required in connection with the exercise of remedies under this Credit Agreement
or any other Credit Documents; or (vi) to the extent that the Borrower shall
have consented in writing to such disclosure.  Nothing set forth in this Section
10.14 shall obligate the Administrative Agent or any Lender to return any
materials furnished by the Borrower.
 
80

--------------------------------------------------------------------------------

10.15                    Source of Funds.
 
Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds used by such Lender in connection with the financing hereunder:
 
(a)          no part of such funds constitutes assets allocated to any separate
account (as such term is defined in Section 3(17) of ERISA) maintained by such
Lender in which any employee benefit plan (or its related trust) has any
interest;
 
(b)       the source is either (i) an insurance company pooled separate account,
within the meaning of Prohibited Transaction Class Exemption (“PTE”) 90‑1
(issued  by the United States Department of Labor January 29, 1990), or (ii) a
bank collective investment fund, within the meaning of PTE 91‑38 (issued June
12, 1991 and amended by PTE 2002‑13 (issued March 1, 2002)), the requirements of
Section III(b) of PTE 90‑1 or Section III(b) of PTE 91‑38 are and will continue
to be satisfied, and no employee benefit plan or group of plans maintained by
the same employer or employee organization beneficially owns more than 10% of
all assets allocated to such pooled separate account or collective investment
fund;
 
(c)        the source is an “insurance company general account” within the
meaning of PTE 95‑60 (issued July 12, 1995 and amended by PTE 2002‑13 (issued
March 1, 2002)) and there is no employee benefit plan, treating as a single plan
all plans maintained by the same employer or employee organization, with respect
to which the amount of the general account reserves and liabilities for all
contracts held by or on behalf of such plan, exceeds ten percent (10%) of the
total reserves and liabilities of such general account (exclusive of separate
account liabilities) plus surplus, as set forth in the NAIC Annual Statement for
such Lender most recently filed with such Lender’s state of domicile;
 
(d)         the source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84‑14 issued March 13, 1984 and amended by PTE 2002‑13
(issued March 1, 2002) (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), and the applicable conditions of the QPAM Exemption are satisfied;
or
 
(e)          such funds constitute assets of one or more employee benefit plans
which such Lender has identified in writing to the Borrower.
 
As used in this Section 10.15, the term “employee benefit plan” shall have the
meaning assigned to such term in Section 3(3) of ERISA.
 
10.16                    Conflict.
 
To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.
 
10.17                    USA PATRIOT Act Notice.
 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
 
81

--------------------------------------------------------------------------------

10.18                    No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and each Arranger is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor  either Arranger, has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or either Arranger has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent or either Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; (iv) the Administrative Agent and  the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor either Arranger has any obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship
arising out of the transactions contemplated hereby; and (v) the Administrative
Agent and  the Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Credit Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  The Borrower hereby agrees that it will not claim that any of the
Administrative Agent, the Arranger, Lenders or any of their respective
affiliates has rendered advisory services of any nature or respect or owes a
fiduciary duty or similar duty to it in connection with any aspect of any
transaction contemplated hereby.
 
10.19                    Electronic Execution of Assignments and Certain Other
Documents.
 
The words “delivery,” “execute,” “execution,” “signed,” “signature” and words of
like import in or related to any document to be signed in connection with this
Credit Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
Notices of Borrowing, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided, that,
notwithstanding anything contained herein to the contrary, neither the
Administrative Agent nor any Lender is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent or such Lender pursuant to procedures approved by it.
 
82

--------------------------------------------------------------------------------

10.20                    Acknowledgment and Consent to Bail-In of Affected
Financial Institutions.
 
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and
 
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Credit Agreement or any other Credit Document; or
 
(i)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
 
10.21                    Acknowledgement Regarding Any Supported QFCs.
 
To the extent that any Credit Documents provide support, through a guarantee or
otherwise, for any swap contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Credit
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
 
(a)        In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Credit Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
 
83

--------------------------------------------------------------------------------

(b)          As used in this Section 10.21, the following terms have the
following meanings:
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
[Signature Pages to Follow]
 
84

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.
 

BORROWER:

AUTOZONE, INC., a Nevada corporation
       
 
By:

/s/ William T. Giles 

 
 
Name:

William T. Giles

 
 
Title:

Chief Financial Officer and Executive Vice President -
Finance, Information Technology
            By:
/s/ Brian L. Campbell
    Name:
Brian L. Campbell
    Title:
Vice President and Treasurer
 



AUTOZONE, INC.
364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

U.S. BANK NATIONAL ASSOCIATION,
   
as Administrative Agent
           
By:

/s/ Conan Schleicher

 
 
Name:

Conan Schleicher

 
 
Title:

Senior Vice President

 



AUTOZONE, INC.
364-DAY CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

LENDERS:
U.S. BANK NATIONAL ASSOCIATION,
   
as a Lender and Swingline Lender
           
By:

/s/ Conan Schleicher

 
 
Name:

Conan Schleicher

 
 
Title:

Senior Vice President

 



AUTOZONE, INC.
364-DAY CREDIT AGREEMENT
 

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
   
as a Lender
           
By:

/s/ Aron Frey

 
 
Name:

Aron Frey
 
 
Title:

Director
 



AUTOZONE, INC.
364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
   
as a Lender
           
By:

/s/ Tracey Silverman
 
 
Name:

Tracey Silverman
 
 
Title:

Senior Vice President
 



AUTOZONE, INC.
364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,
   
as a Lender
           
By:

/s/ Tracy Rahn
 
 
Name:

Tracy Rahn
 
 
Title:

Executive Director
 



AUTOZONE, INC.
364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



TRUIST BANK,
   
as a Lender
           
By:

/s/ Sheryl Squires Kerley
 
 
Name:

Sheryl Squires Kerley
 
 
Title:

Vice President
 



AUTOZONE, INC.
364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
   
as a Lender
           
By:

/s/ John Kowalczuk 

 
 
Name:

John Kowalczuk
 
 
Title:

Executive Director
 

 
AUTOZONE, INC.
364-DAY CREDIT AGREEMENT
 

--------------------------------------------------------------------------------

Schedule 1.1


APPLICABLE MARGIN PRICING LEVELS


Pricing Level
Level I
Level II
Level III
Senior Unsecured
Debt Ratings*
 
BBB+ / Baa1
or higher
BBB / Baa2
BBB- / Baa3
or lower
Applicable Margin for Facility Fee
25.0 bps
30.0 bps
35.0 bps
Applicable Margin for Utilization Fee
25.0 bps
25.0 bps
25.0 bps
Applicable Margin for Eurodollar Loans
100.0 bps
120.0 bps
140.0 bps
Applicable Margin for Alternate Base Rate Loans
0.0 bps
20.0 bps
40.0 bps



The Applicable Margin for the Facility Fee, the Utilization Fee, Eurodollar
Loans and Base Rate Loans shall be based on the applicable Pricing Level
corresponding to the Rating(s) then in effect.  In the event of a Split Rating,
the applicable Pricing Level shall be based on the higher Rating.  In the event
of a Double Split Rating, the applicable Pricing Level shall be based on the
Pricing Level which is one level below that corresponding to the higher Rating. 
If there is only one Rating, such Rating shall apply.  In the event that Ratings
are not obtained or are not available, the pricing will be based on Level III
(as set forth in the grid above) until the earlier of (A) such time as S&P
and/or Moody’s provides another Rating for the long-term debt of the Borrower or
(B) the Required Lenders and the Borrower have agreed to an alternative pricing
grid or other method for determining Pricing Levels pursuant to an effective
amendment to the Credit Agreement.
 
As used herein:


“Rating” means the senior unsecured (non-credit enhanced) long term debt rating
of the Borrower, as published by S&P and/or Moody’s.


“Split Rating” means the Ratings published by S&P and Moody’s would indicate
different Pricing Levels, but the Pricing Levels are not more than one Pricing
Level apart.


“Double Split Rating” means the Ratings published by S&P and Moody’s would
indicate different Pricing Levels, but the Pricing Levels are two or more
Pricing Levels apart.



--------------------------------------------------------------------------------

Schedule 2.1(a)


LENDERS


 
Lender
 
Commitment
Percentage
   
Revolving
Commitment
 
U.S. Bank National Association
   
20.000000000
%
 
$
150,000,000.00
 
Bank of America, N.A.
   
16.666666667
%
 
$
125,000,000.00
 
PNC Bank, National Association
   
16.666666667
%
 
$
125,000,000.00
 
Mizuho Bank, Ltd.
   
16.666666667
%
 
$
125,000,000.00
 
Truist Bank
   
16.666666667
%
 
$
125,000,000.00
 
JPMorgan Chase Bank, N.A.
   
13.333333333
%
 
$
100,000,000.00
 
Total:
    100.000000000 %
   
$750,000,000.00
 



 

--------------------------------------------------------------------------------